The author(s) shown below used Federal funds provided by the U.S.
Department of Justice and prepared the following final report:


Document Title:        Investigation and Evaluation of Voice Stress
                       Analysis Technology

Author(s):             Darren Haddad, Sharon Walter, Roy Ratley,
                       Megan Smith

Document No.:          193832

Date Received:         March 20, 2002

Award Number:          98-LB-VX-A013




This report has not been published by the U.S. Department of Justice.
To provide better customer service, NCJRS has made this Federally-
funded grant final report available electronically in addition to
traditional paper copies.


             Opinions or points of view expressed are those
             of the author(s) and do not necessarily reflect
               the official position or policies of the U.S.
                         Department of Justice.
                     Investigation and Evaluation of Voice Stress Analysis Technology




                                                     Final Report




                                                  February 13,2002




                       Darren Haddad                                        Roy Ratley
                       Sharon Walter                                        Megan Smith
                       AFRUIFEC                                             ACS Defense
                       Rome Research Site                                   Rome, NY




               This project is supported under Interagency Agreement 98-LB-R-013 from
               the Office of Justice Programs, National Institute of Justice, Department of
               Justice. Points of view in this document are those of the author(s) and do
               not necessarily represent the official position of the U.S. Department of
               Justice.




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                              Table of Contents



               1.0 EXECUTIVE SUMMARY                           .........................................................                                                        1

               2.0EFFORTOBJECTIVE                           ............................................................                                                        1

               3.0INTRODUCTION                      ................................................................                                                            1

               4.0HISTORYOFVSATECHNOLOGY                                     .................................................                                                  2

               5.0 AVAILABLE VSA SYSTEMS                                ......................................................                                                  5
                 5.1 PSYCHOLOGICALSTRESS EVALUATOR (PSE) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  5
                 5.2LANTERN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
                 5.3VERlCATOR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
                 5.4 COMPUTERIZEDVOICE STRESS ANALYZER (CVSA) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         6
                 5.5VSAMARKlOOO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 6
                 5.6VSA-15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        6
                 5.7XANDlELECTRONICS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  6
                 5.8TVSA3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       7
               6.0 METHODS OF VOICE STRESS ANALYSIS AND CLASSIFICATIONS                      ...................7
               7.0TESTING             ....................................................................... 8
                  7.1TESTOBJECTIVE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             8
                  7.2 SCOPE/APPROACH        ............                                                                         ........                . . . . . . . . . . . .8
                  7.3 TEST AND ANALYSIS PROCEDURES . .                                                                           ........................ 9
                  7.4 SYSTEMS TESTED . . . . . . . . . . . . . . .                                                               ........................ 9
                  7.5 TECHNICAL TESTING . . . . . . . . . . . . .                                                                ....................
                      7.5.I Artijicial Signal Test (Test I) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  9
                         7.5.1.I Objective (Tcst I ) . . . . . . . . . . . . . . . . . . . .
                         7.5.1.2Test1 Set-Up . . . . . . . . . . . . . . . . . . . . . . .
                         7.5.1.3Vericator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     . . . . . . . . . 10
                         7.5.1.4Diogenes Lantern . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .



                           7.5.2.2Scope . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                           1.5.2.3Test ..... .                                                      ...........................................                                 13

                         7.5.2.5SumrnaryTest2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   15
                       7.5.3Objective (Test 3) . . . . . . . . . . . . . . . . . . . . . .
                         7.5.3.1 Data Evaluation (Test 3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                         7.5.3.2Data collection and Down Sampling . . . .
                          7.5.3.3Segmentation . . . . . . . . . . . . . . . .                  ..              .................................                                16
                          7.5.3.4Testing . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                ..............................................                                  16
                  7.6FIELDTESTING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 16
               8-OCONCLUSION  .................................................................. 19

               9.0 SUGGESTED FOLLOW ON ......................................................19


                                                       1




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                         REFERENCES . . . . . . . . . . . . . . . . . . . . . .                   ..............                       ......................                    20
                             AppendixA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           . . . . . . . . . . . . . . . . . . . 21
                             AppendixB . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     22
                             AppendixC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                ii




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                List of Figures


               FIGURE1: FM RECORDER TEST SIGNALS @ 80 HZ & I60 HZ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   10
               FIGURE 2: WAVERFORMS TO THE DIOGENES LANTERN SYSTEM ................................                                     12
               FIGURE 3: TEST CONFIGURATION FOR SOURCE CONSISTENCY TESTS . . . . . . . . . . . . . . . . . . . . . . . . . . . .        13
               FIGURE 4: WAVEFORM CHANGES USING THE CASSETTE RECORDER WITHOUT THE AGC SET . . . . . . . . . . .                         15




                                             iii




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                 List of Tables


               TABLE1: COSTCOMPARISONS MADE BY A VSA VENDOR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




                                            iv




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                        Preface


              Relationship between the Air Force (AF) and the National Institute of Justice (NIJ):

              The National Law Enforcement and Corrections Technology Center -Northeast Region
              (NLECTC-NE) was established at the Air Force Research Laboratory - Information
              Directorate (AFRLAF) (formerly Rome Laboratory) in Rome, NY in 1996. The mission
              of the NLECTC-NE is to work with government, industry, and academia to identify,
              evaluate, demonstrate, develop and assess technology applications for law enforcement
              and corrections.

              AFRL/IF sponsors research and development in information and hsion, communications,
              collaborative environment and modeling and simulation, defensive information warfare
              and intelligent information systems technologies. This partnership allows the NLECTC-
              NE to draw upon the engineers of AFRL, to help assess the adaptation and development
              of products and technologies designed for the military with transfer to law enforcement,
              corrections, and other criminal justice applications.

               Voice stress analysis technology vendors claim the ability to detect stress, possibly
               indicating deception, in voice communications. The systems are advertised as being
               cheaper, easier to use, less invasive in use, and less constrained in their operation than
               polygraph technology. N I J is funding the evaluation of the scientific value and utility of
               existing, commercial voice stress analysis technology for law enforcement requirements
               through NLECTC-NE. By utilizing the unique partnership with AFRL-IF, a thorough
               literature search provided insight into the history of the development of voice stress
               analysis, and information on previous evaluation efforts. AFFU-IF was then able to
               collect a variety of law enforcement audiohideo data that would be utilized to test the
               performance of Air Force algorithms developed within the AFRL Information directorate.

               This report will touch on two of these systems that have been evaluated and tested.




                                     V




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               1.01 EXECUTIVE SUMMARY

              Voice Stress Analysis (VSA) systems are marketed as computer-based systems capable of
              measuring stress in a person's voice as an indicator of deception. They are advertised as
              being less expensive, easier to use, less invasive in use, and less constrained in their
              operation than polygraph technology. Law enforcement officials have inquired about this
              technology. As a result, the National Institute of Justice (NIJ) has petitioned the Air Force
              Research Laboratory (AFRL/IFE) for assistance in evaluating voice stress analysis
              technology. This evaluation is broken down in three phases. In the first phase, Dr. John
              H.L. Hansen, from the University of Colorado, investigated the feasibility of detecting stress
              from speech. He reported on the methods, analysis, and classification of voice stress
              contained in the appendix of this report. The second and third phase of this study
              investigated the reliability of commercial VSA units, from a theoretical point of view and
              from an application (i.e. law enforcement) point of view.

               1.02 EFFORT OBJECTIVE

               The Objective ofthis effort is to determine the effectiveness of commercially available voice
               stress analyzers (VSA) to detect "stress" in the voice of a talker. The use of 'lstressed
               speech" for this effort is defined as speech that exhibits a change in characteristics caused
               by mental stress such as anxiety and/or fear. Of particular interest is the detection of stressed
               speech (change) caused by an act of deception under law enforcement interview questioning
               or military interrogation.

               1.03

               1.04 INTRODUCTION

               Police departments everywhere are bombarded with offers of advanced technologies by
               commercial enterprises that promise to reduce their officers' workload, improve law
               enforcement effectiveness, and/or save lives. With increasingly limited budgets, police
               departments must turn a critical eye to every purchase.

               One interest by law enforcement and military organizations are the commercial VSA
               systems, which are advertised to detect deception or to detect when a person under
               interrogation is lying. Ifvoice stress can be detected, and effectively analyzed, perhaps it can
               be used as a viable investigative tool as well as an adjunct to speech recognition technology
               in order to improve speech recognition capabilities.

               Numerous police officers and agencies have been approached in recent years by vendors
               touting computer-based systems capable of measuring stress in a person's voice as an
               indicator of deception. These systems are advertised as being cheaper, easier to use, less
               invasive in use, and less constrained in their operation than polygraph technology. Table 1
               is a replication of the table of comparisons made by one vendor contrasting their VSA

                                                                  1




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               system with a computerized polygraph. Besides costing less to purchase the equipment and
               train users, the table indicates that a VSA examiner can conduct seven (7) exams per day
               while apolygraph examiner can conduct only two (2) per day. This vendor claims to always
               have conclusive results, and the ability to analyze recorded audio as well as live speakers.
               They claim that a speaker's medical condition, age, or consumption of drugs does not affect
               use of their system. Voice stress analysis does not require physical attachment of the system
               to the speaker's body and does not require that answers be restricted to "yes" and "no".
               Purportedly, according to some vendors, any spoken word or even a groan, whether recorded,
               videotaped, or spoken in person, with or without the speaker's knowledge, are acceptable
               inputs to voice stress analysis systems.

               The value of voice stress analysis technology for military application could be extensive.
               During military field interrogations of potential informants, it could be applied in a manner
               similar to its application for law enforcement. Also, it is not known if stressed speech has
               any effects on the accuracy of speech technology, such as speaker identification and language
               identification. If voice stress can be detected, perhaps it can be taken into account in
               applying voice recognition technology and be used to improve these recognition capabilities.
               Therefore, this effort is to determine the scientific value and utility of existing, commercial
               voice stress analysis technology for law enforcement and military applications.

                                          Table 1 : Cost comparisons made by a VSA vendor
                                                                      Computer Voice        Computerized Polygraph
                                                                         Stress Analyzer
                Initial cost of system                                                            $13.000.00
                                                                            $9,250.00

                Tuition for 1 student                                                              $3,000.00
                                                                            $1.215.00

                Length of training                                           6 days                8 weeks

                Cost of room and board factored at $70 per day               $420.00               $3,920.00
                Salary for student while in training                         $769.23               $6,153.84
                (U.S.average)
                Number of exams that an examiner can conduct                 7 exams               2 exams
                per day
                Average percent of inconclusive results on                     0%                    20%
                exams
                Can unit analyze audio tapes for truth                         Yes                    No
                verification?
                Do drugs, medical condition, or age affect                     No                     Yes
                testing?
                Total cost to purchase 1 unit and train 1 agent              $11,654              $26,073.84




               1.05

               1.06 HISTORY OF VSA TECHNOLOGY




                                                                  2




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
              In 1970, and prior to the publishing of Lippold's article in 1971, three military officers
              retired from the U.S. Army and formed a company which they named Delctor
              Counterintelligence and Security (CIS). The three officers were Alan Bell, Bill Ford and
              Charles McQuiston. Bell's expertise was in counterintelligence, Ford's was in electronics,
              and McQuiston's was in polygraphy. Ford had invented an electronic device that utilized the
              theory oflippold, Halliday and Redfearn in which he tape-recordedthe humanvoice, slowed
              it down three to four times its normal rate, and fed it through several lowpass filters which
              then fed the signal into an EKG strip chart recorder. The strip chart recorder then made chart
              tracings on heat sensitive paper. They named their device the Psychological Stress Evaluator
              (PSE). Although Dektor CIS was intended to be a security company, the PSE immediately
              became a success and their focus became centered on this system. One of the first individuals
              hired by Dektor was a polygraph examiner with a local police department which had started
              utilizing the PSE. This individual, along with McQuiston, wrote a three-day training course
              based on their polygraph experience and utilizing polygraph formats.

               According to Allan Bell Enterprises [11, "All lie-detection examinations or evaluations are
               predicated upon the fact that telling a significant lie will produce some degree of
               psychological stress. Psychological stress, in turn, causes a number of physiological
               changes." Polygraph takes advantage of these physiological changes to measure one's
               psychological stress. Polygraphs customarily measure changes in blood pressure, hormone
               levels, stomach and chest breathing patterns, galvanic skin response (perspiration), the pulse
               wave and amplitude.

               VSA literature [9] points to a descriptor of the physiological basis for the micro muscle
               tremor or microtremor. This paper describes "a slight oscillation at approximately 10 cycles
               per second" (Le. physiological tremors) during the normal contraction of voluntary muscle.
               All muscles in the body, including the vocal chords, vibrate in the 8 to 12 Hz range. It is
               these microtremors that the VSA vendors claim to be the sole source of detecting if an
               individual is lying. This human system is a feedback loop, similar to a thermostatheater that
               will maintain an average temperature. By raising the temperature a little above the setting,
               it will switch off, and not come back on until the temperature is a little below it. Just as the
               temperature swings up and down over time, so too do the muscles tighten and loosen as they
               seek to maintain a constant tension. In moments of stress, the body prepares for fight or
               flight by increasing the readiness of its muscles to spring into action. The muscle vibration
               increases. This muscle tremor is usually evident in a hand tremor, as when one holds their
               arm out in an extended position. This indicates that restricting the blood supply to the
               muscle can reduce the tremor. Physiological tremor is "the ripple that is superimposed on
               the voluntary contraction of a particular muscle and arises solely from this activity." Most
               people exhibit a fine, rapid tremor of their hands when their arms are outstretched.
               According to the Merck Manual [121, "enhanced physiologic tremor maybe produced by
               anxiety, stress, fatigue, or metabolic derangements (ie. alcohol withdrawal, thyrotoxicosis)
               or by certain drugs (ie. caffeine and other phosphodiesterase inhibitors, beta-adrenergic
               agonists, and adrenal corticosteroids beta-blocker: propranolol)."



                                                              3




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
              The initial VSA development entitled "Application of Voice Analysis Method" was funded
              by the U S . Army Land Warfare Laboratory, performed by Decision Control, Incorporated
              of Bethesda, Maryland. This study was performed to assess the capability of a method of
              voice analysis to detect stress in the spoken response, "no." The studies recorded voice
              responses of individuals undergoing polygraph testing and were analyzed for their stress
              values. The results were then compared to the polygraph interpretations. In this stress
              response comparison, the waveform results were similar. A prototype voice analyzer was
              developed, fabricated and tested. The device processed recorded audio and provided three
              voice measures. The introduction to this report indicates that a previous study [14], had
              shown that an analysis of the response "no" could provide an accurate assessment of whether
              the response was truthful or deceitful. Six semi-orthogonal measures and a number of
              bandpass frequencies were used in the study. The experiment simultaneously used the
              polygraph to determine the existence of stress. The results concluded that it was highly
              desirable to reduce the number of measures, and to determine the best set of bandpass
              frequencies.

               U.S. Army Land Warfare Laboratory Technical Report #LWL-CR-O3B70 by Joseph F.
               Kubis of Fordham University, titled "Comparison of Voice Analysis and Polygraph as Lie
               Detection Procedures" (commonly referred to as Yhe Kubis Report."), completed a study
               comparing the two types of lie detecting systems [8]. Two voice analysis systems were
               evaluated as lie detection devices in a simulated theft experiment, which utilized 174
               subjects. One group of subjects was examined with the polygraph, at the same time their
               voice recordings were taken. A smaller group was tested only with their voice being
               recorded. The results failed to demonstrate that either of the voice analysis systems were
               accurate in identifying the three basic roles of Thief, Lookout, and Innocent Subject in a
               simulated theft experiment. The polygraph achieved an accuracy score of 76 percent, a value
               comparable to that obtained in previous studies using the simulated theft paradigm.
               Independent raters, who knew nothing about the characteristics of the experiment subjects,
               also obtained 50 to 60 percent accuracy scores in the examination of the polygraph charts.
               In the Kubis report, the results showed that the voice recordings were not statistically
               significant. It showed that lower accuracy using voice analysis was obtained with voice
               recorded and polygraph-tested subjectsthan with those who had their voice recorded without
               the polygraph. Audio recording monitors that were present during the interrogation sessions
               based their judgements more on their perceived impressions of the suspect rather than the
               output of the system. They were able to discriminate among Thief, Lookout, and Innocent
               Suspect. Based on these results, one could hypothesized that the simulated theft procedure
               induced a sufficient degree of emotional stress on a subject which indicates that is could be
               useful for lie detection research.

               Another study [2], takes issue with the Kubis Report, citing the experimental methodology
               as a "game model" with possibly insufficient induced stress for measurement, a noisy
               environment, and deviations from manufacturer-recommended questioning techniques.

               Polygraph-licensing laws in some states require lie detection to be accomplished specifically
               with a polygraph. These laws define lie detection equipment as equipment providing a
               permanent record of cardiograph (heart) and pneumograph (breathing) data. The earliest law
               was enacted in Kentucky in 1962. These legislation enactments made the VSA units illegal
               in some states. State-sponsored hearings in Florida in 1973and 1974resulted in an informal

                                                             4




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               acceptance of the PSE for law enforcement use in that state. North Carolina and Arkansas
               soon followed and formally authorized use of the PSE.

               I.07

               1.08 AVAILABLE VSA SYSTEMS
               Currently, there are many available VSA on the market today. The major VSA vendors
               market their products on a laptop with specific software, while a few are sold as an
               electronic device with the software embedded on its chips. Examples of VSAs currently
               available are described below.

               8.1 Psychological Stress Evaluator (PSE)

               Dektor Counterintelligence and Security, Inc. of Springfield,Virginia. The Canadian Patent
               #943230 (March 5, 1974) and United States Patent #3,971,034 (July 20, 1976), submitted
               by Allan D. Bell, Jr., Wilson H. Ford, and Charles R. McQuiston, describe their
               "Physiological Response Analysis Method and Apparatus."

               This unit was the first VSA unit on the market, released in March of 1971. It was designed
               to be used in the same manner as a polygraph, one-on-one testing for the detection of
               deception. It was a black box with an output in the form of a waveform via thermograph
               readout. The PSE senses the difference and records the change in the inaudible FM qualities
               of the voice on a chart. When an experienced examiner interprets the chart, it reveals the key
               stress areas of the person being questioned.

               8.2 Lantern
               The Diogenes Group, Inc.
               (407) 933-4839
               FAX: (407) 935-091 1

               The Diogenes Group Inc., established in 1995, produces a system called the Lantern. The
               Lantern instrumentation consists of an analog-type magnetic tape recorder with integral
               microphone, a Pentium laptop computer serving as a high-speed processor, and an extensive
               program of copyrighted, proprietary processing software designed specifically for ease of
               operation. The Windows 3.1 1"" or Windows 95TMbased software is also responsible for
               control of all processing operations?display format and presentation, and the printing of hard
               copies of the waveforms representing the behavior of the microtremor. The tape recorder is
               operated throughout an interview to create the primary record, which includes both questions
               and answers in the context in which they occurred. The monitor output of the recorder
               provides the real-time input to the digital processor. The examiner is able to control, with a
               single finger, high-sample rate digital capture of the sound of each answer. [6]

               8.3 Vericator

                                                             5




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               Tmstech Ltd.
               Integritek Systems, Inc.,
               111 Bermuda Ave.
               Tampa, FL 33606
               +1 813 250 3922
               Tmstech Ltd. was founded in 1997, and produces a system called Vericator, formally known
               as the Truster Pro. This system allows the user to use their own personal computer with the
               following requirements: WIN95 TM / WIN9Sm/NT 4.0TM,Pentiumm I1or "32 MB RAM
               to 128 MB RAM, a microphone, CD ROM Drive (double speed), and a16 Bit Soundcard
               (full duplex). The package includes a Vericator CD , Stereo T-Connector (for connecting
               your PC and telephone), Vericator User Manual. It features automatic calibration process;
               analysis of deception in real-time; analysis of pre-recorded online conversationshnterviews
               and TV or radio segments. The summary and technical reports can be viewed, saved and
               printed. There are graph displays for advanced diagnosis; four built-in psychological lie
               detection patterns; filtering system for reducing background noise. [7]

               8.4 Computerized Voice Stress Analyzer (CVSA)
               National Institute for Truth Verification (NITV)
               West Palm Beach, Florida 334 14
               (561) 798-6280
               FAX: (561) 798-1594
               In 1986,NITV began to market the Computerized Voice Stress Analyzer (CVSA), currently
               known as the most popular VSA system available. NITV advertisements claims that the
               system is in use in more than 500 law enforcement agencies, and offers as evidence, letters
               of endorsements from agencies throughout the United States. NITV claims to market only
               to law enforcement agencies in order to prevent it from being used by criminals to identify
               undercover agents. [5]

               8.5 VSA Mark I000
                       - Marketed by CCS International, Inc.:
                This system is marketed as a covert electronic lie detection system providing fast analysis,
               fast results and fast answers. With its built-in tape recorder, the VSA Mark 1000 allows you
               to analyze audio data at a later time. A clear, precise digital readout is given in both LED and
               printed format, where the results are instantaneous. For more information go to
               http://www.spyzone.com/catalog/index.html.        [4]

               4.1 VSA-15
                      - Marketed by CCS International, Inc.:
               This system is similar to the VSA Mark 1000, but is marketed as a miniaturized hand
               held system. This unit is targeted for the non-professional user. For more information go
               to http://www.spyzone.com/catalog/index.html.[4]

               4.1 Xandi Electronics
                     - Markets a Voice Stress Analyzer Kit (Model # XVA250) for $59.


                                                              6




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
              It has 10 LEDs. The System is powered by either a 9 volt battery or a power adapter. As
              you speak into the analyzer, the LEDs in the normal position (the left) should light up.
              Under stress conditions, more of the LEDs on the right-hand side will light up in the stress
              position, and fewer will light up in the normal position. [111

              4.2 TVSA3
                    - This VSA software is freeware off the World Wide.
               The TVSA3 is a software program, which inputs digital audio files, and outputs new audio
               files mixed with a changing tone in the background. These background tones indicate the
               changing stress levels of the individual that is speaking. A higher tone indicates a higher
               stress level. The lone control is a threshold setting, which determines how high the voice
               stress frequency must be to trigger the background tone. The threshold setting is treated as
               a percentage of the stress range found in a given recording. [3]

               Only the Diogenes-Lantern and Vericator were assessed in this study and will be discussed
               in this report. These are the most popular VSA units available on the commercial market
               today. Another popular unit is the CVSA, but the company decided not to participate in this
               study.

               1.05 METHODS OF VOICE STRESS ANALYSIS AND CLASSIFICATIONS

               To better understand the aspects of stress speech in a human, the Air Force Research
               Laboratory (AFRL) worked with Dr. John Hansen of the University of Colorado, to
               determine if it is feasible to recognize and classify stress in an individual's voice. Dr.
               Hansen is a world known expert in the area of voice stress. The report is included in this
               report, and is attached as an Appendix C. He states " it is not inconceivable that under
               extreme levels of stress, that muscle control throughout the speaker will be affected,
               including muscles associated with speech production". In this study he used the Speech
               under Simulated and Actual Stress (SUSAS) database. This database includes stress speech
               such as angry, loud, lombard (speaking under noisy conditions), and fear stress. In his
               report, he reviewed literature that discussed past speech under stress studies. He analyzed
               stress in speech, in which he concluded that voice stress is caused by factors that introduce
               variability into the speech production process. These variabilities or features include
               duration, glottal source factors, pitch distribution, spectral structure and intensity. Duration
               includes four area: (1) overall word duration, (2) individual speech class (vowel, consonant,
               semivowel, and diphthong) duration, ( 3 ) duration shifts between classes, and (4)speechclass
               duration ratios. Glottal source factors measured the spectral slope of those vowels, which
               were longer than 5 frames or 96 msec. The first and second formants locations are measured
               to determine the spectral structure. Intensity is a calculation of energy in an voice signal.
               These variabilities could also be speaker dependent. By using these various linear and
               nonlinear features, and testing with the Bayesian hypothesis method, it was concluded that
               different types of emotional stress could be classified. The Bayesian hypothesis method is
               a stress detection technique to determine if a given piece of audio data is either neutral
               speech or a certain classification of stress speech. From the results, it suggests that it is

                                                              7




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
              unlikely that a single feature could be used to accurately detect deceptive stressed speech.
              The more features that are fused together, the stress type recognition improves. It also shows
              that some features, single handed, can detect a specific type of stress better than other
              features. For an example, the pitch feature could detect loud stress better than angry and
              lombard stress. Whereas, the spectral structure feature could detect angry stress better.
              Classification of deceptive stress was not tested due to the unavailability of a deceptive
              database. The collection of a deceptive database is a recommendation of future work (see
              section 8.0).

               1.06 TESTING
              The goal of these tests is to determine how effective these VSA units can detect stress.
              VSA vendors have marketed their technology as scientific, as it takes advantage of the
              human micromuscle tremor in the vocal tract. These tests attempt to prove or disapprove
              these theories.

               6.1 Test Objective

               The objective of these tests is to measure the output response of two VSA systems, given
               several controlled input signals. This will be used to verify the manufacturer’s claims of
               operation for each analyzer. The degree of source consistency of results for each analyzer
               will then be determined. This will determine the correct process to use when recording audio
               for evaluation. Finally, the VSA systems will be laboratory tested and field tested by
               evaluating them with trained laboratory analysis and experienced police investigators.

               6.2 Scope/Approach

               This effort will test and evaluate two (2) commercially available voice stress analyzers.
               Tests will be accomplished using a series of test signals that contain information distributed
               over the frequency spectrum, generally covered by the spectrum of normal speech. Analysis
               of the VSA test results will be conducted to determine

                      -    VSA response characteristics

                      -    Degree of accuracy compared to the manufacturers theory of operation and
                           technical specifications

                       -   Accuracy of result repeatability

                       -   Evaluate under real world conditions

               The test approach taken in this plan is to consider each analyzer to be a black box, and to
               record its output response to known input test signals.

               6.3 Test and Analysis Procedures

               The procedures are developed for three areas - procedures for the development of test tapes
               containing artificial signals, source consistence test, and analysis and evaluation of audio
               data with stress ground truth.

                                                              8




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               6.4 Systems Tested

               Vericator and Diogenes Lantern

               6.5 Technical Testing

               Trained analysis in a laboratory setting completed the technical testing. These analysis were
               each trained through the VSA vendor training programs.

               6.5.1 Artificial Signal Test (Test I)

               6.5.1.1 Objective (Test 1)
               Test 1 of the VSA Evaluation was to determine if the VSA units detect the frequency
               modulation of a signal. These signals are similar to the microtremor, which manufacturers
               state is their theory of operation. For the purposes of this test we utilized the Vericator
               system and the Diogenes Lantern system. A generically generated signal database of FM
               frequencies, occurring at different rates and depths of modulation, was processed repeatedly
               through the systems.

               6.5.1.2 Test I Set-Up
               The test was performed on laptop computers that contained the Vericator and Diogenes
               Lantern software. The signals were fed to the laptops from a desktop PC. The desktop PC
               dispatched the artificial signals using the commercial off-the-shelf (COTS) application Cool
               Edit. Cool Edit is a digital audio editor for a Windows base system. It is used to record and
               play files in a wide variety of audio formats, edit files and mix them together, and convert
               audio files from one format to another. Cool Edit also gives the ability to create sounds from
               scratch with generated tones and generated noise signals.
               The FM test signals that comprise the signal database for Test 1 were generated using Cool
               Edit. These FM signals were generated at the carrier fiequencies of 80 Hz and 160 Hz (these
               frequencies represented the fundamental frequency on a speech signal), with varying
               modulation rates and depth of modulation rates (Figure 1). Modulating rates measures how
               fast the signal modulates, and depth represents how much the signal modulates from the
               carrier frequency.




                                                             9




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                  MODULATION RATE (Hz)



                  DEPTH
                    OF
                MODULATION
                       (W

                                        251 X       1
                                                          I                               X
                                                                                          X

                                  Figure 1: FM Recorder Test Signals @ 80 Hz & 160 Hz

               The test signals were recorded in 15 second utterances. Each signal was passed through
               each VSA system. The test results were recorded on data spreadsheets, and the wave
               analysis was labeled and printed. Once the test waves were all analyzed the
               documentation was compared to determine consistency.

               6.5.1.3 Vericator
               For the purposes of this test we utilized the "Online Mode" of the Vericator application. The
               "Online Mode" measures five voice parameters SPT, SPJ, JQ, AVJ, SPLC-SOS (see
               appendix A) in real time (< 2 second delay) to detect stress. The signals were processed
               through the Vericator in short utterances. A few signals were attempted with a consistent
               result of "No indication of voice segments" or "Not enough voice samples.''
               To overcome the inability to analyze the bare FM tones, we added a voice to the signal to the
               tone. After recording a female voice, analyzing it and determining the most consistent
               signal, the FM frequency was added. The system was able to identify the signal and process
               it. The system responded with a spike in the analysis wave every time the FM frequency was
               introduced to the signal. These results were recorded in the test log for the Vericator
               analysis. The signals listed in figure 1 were processed through the Vericator system.

               6.5.1.4 Diogenes Lantern
               The test waves were re-sampled to an 11025-sampling rate, 8-bit mono to facilitate the
               acceptance of the signal by the Diogenes Lantern system. The FM signals were 3-4 seconds
               long. The signals were processed through the Lantern system. The graphs were labeled
               according to frequency, depth of modulation, and modulation rate. The signals listed in
               figure 1 were processed through the Diogenes Lantern.

               6.5.1.5 Summary (Test I)
               The tests were performed, the data was documented, and the results were compared. The
               Vericator and Diogenes Lantern Systems were utilized in this evaluation and their
               technology was tested. The primary goal of this phase of the VSA evaluation was to
               determine if the microtremor claim is the VSA's true theory of operation. For the purposes
               ofthis test the nature of the results, stress or no stress indicated, were not taken into account,
               The results were found to be consistent across the board with little variation in the results in

                                                               10




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               response to the adjustmentskhanges in the modulation or depth of modulation rates. For
               example, the analysis of the 80Hz FM test wave, with a depth of modulation rate of 1 Hz and
               a modulation rate of 1 Hz, differed very little from an 80 Hz FM test wave with a depth of
               modulation of 4 Hz and a modulation rate of 25 Hz. Since there was no variation of
               indicated stress from different input signals, it can be assumed that the systems tested do not
               use microtremors as indicated in their claims.

               It was determined, late in the testing phase of this project, that the Diogenes Lantern System
               measure the energy change of the spectrum envelope between 20 Hz and 40 Hz. This is what
               the Diogenes Lantern System claims to be microtremors. It is the change of energy in the
               speech envelope. If an individual is under stress, their vocal tract muscles are likely to
               tighten up. When the vocal tract muscles tighten up the energy of the voice signal becomes
               abrupt when the individual starts and finishes talking. During the time an individual talks,
               there is less variation of energy within this the 20 Hz bandpass. When an individual is not
               stressed, their voice energy slowly leads to a peak when they start to speak, then the energy
               varies until the individual stops speaking where the energy slowly tails off. This algorithm
               was coded in the laboratory with the same audio signal inputted. As seen in the waveforms
               in figure 2a and 2b, the results were identical when compared to the Diogenes Lantern
               system. The waveform comparison could also be seen in figure 2c and 2d. These figures
               prove that the algorithm used in the Diogenes Lantern system is energy based. This
               discovery makes the artificial signal test obsolete since the objective was to determine if
               these units detect frequency modulation of an audio signal.

               The Vericator claims that it analyzes multiple features of speech to determine ifan individual
               is lying. It is was not proven if this claim is true, since this information is proprietary, nor
               was it proven what speech features are being analyzed. However, it is likely that they do
               process multiple algorithms simultaneously due to the multiple waveforms being display.
               Since, the Vericator did not react to this test, it is safe to say that the measurement of
               micromuscle tremor is not one of the speech feature algorithms being used in their system.

                   -.-
                         _Y____...




                     I




                          Figure 2a Diogenes Lantern System Output (No Stress Indicated)




                                                              11




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                    Figure 2b Matlab Output (No Stress Indicated)




                               Figure 2c Diogenes Lantern System Output (Stress Indicated)




                                    Figure 2: Waverforms to the Diogenes Lantern system


               6.5.2 Source Consistency Tests (test 2)



                                                            12




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               One of the major questions presented to the engineers testing the voice stress systems, "is
               there a difference in the analysis of an audio file utilizing different medias?" The different
               medias could be a Digital Audio Tape system (DAT), a cassette recorder, or telephone input
               device. Each recording device has their own different properties, which could effect the
               overall analysis by the examiners.

               6.5.2.1 Objective (test 2)
               This experiment is designed to compare the analysis of identical signals utilizing the
               different medias.


               6.5.2.2 Scope
               Identical signals were fed several times into these medias, according to figure 3, to evaluate
               the consistency of the results from the two VSA systems. The analysis of the output was then
               compared to the analysis of the output of the same signal from a different type of media.
               This gave indications of whether or not different types of medias play an important role in
               the evaluation and analysis of the voiced responses.

               6.5.2.3 Test
               AFRL and ACS Defense jointly collected 60 voiced utterances from different males and
               females and recorded those voice utterances on DAT, computer and cassette media. These
               utterances were collected simultaneously by the computer (. wav format), analog cassette
               format, and digital via a 48KHz Digital Audio Tape (DAT) recorder (see figure 3). The
               audio was analyzed separately from each of the three medias (cassette, computer, and DAT).
               The live feed was connected directly into the VSA computer, the output was analyzed and
               the results were printed. At the same time, the utterance was recorded on the DAT, this
               signal was latter processed in the VSA unit for reanalysis and the results were printed. Again
               at the same time, the utterance was recorded on a cassette tape and this signal was latter
               processed in the VSA unit to be re-analyzed, and again the results were printed.




                                                             13




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                  Figure 3: Test Configuration for Source Consistency Tests


               6.5.2.4 Examination Results
              Voiced analysis reported consistent results utilizing DAT and live voice. Each utterance was
              examined and found that all the waveforms and analysis was consistently identical. When
              using a cassette recorder similar results were obtained as in the live data. When recording
              with a cassette player, care needs to be taken when adjusting the automatic gain control
              (AGC). If the recording volume is not set accurately, the input voice signal gets clipped, so
              when the output waveform is processed it gets distorted too. This could result in an analysis
              which is completely different from the truth, therefore providing and incorrect result by the
              examiner. These discrepancies can be seen in figures 4a - 4d, when using the Diogenes
              Lantern system. When using the Vericator these discrepancies are also evident. The
              Vericator results reacted differently each time the same clipped data was inputted into the
              system. For example, if a clipped audio segment was processed in the Vericator, the system
              may display truth, while at another time that same clipped data would cause the system to
              display false statement.

               Reviewing the charts in figure 4, showshow much the waveform will change when recording
               with the cassette recorder without the AGC set. The input file (top waveform) is consistent
               for figure 4a, 4b, and 4c. It is clipped for figure 4d. This corrupts the output signal (bottom
               waveform), as seen when comparing figure 4d with the others. Other waveforms can be
               reviewed in appendix B.
                                              I"_.---- _.--            --.--~-
                                            -I__-"           _I

                                                                           B




                             1                                                  1




                                                Figure 4a: Original Signal




                                             Figure 4b: Data recorded on DAT




                                                              14




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                             Figure 4c: Data recorded on cassette recorded with the AGC set



                              ...
                              .-e-
                                 . --




                          Figure 4d: Data recorded on cassette recorded without the AGC set
                          Figure 4: Waveform changes using the cassette recorder without the AGC set


               6.5.2.5 Summary Test 2
               From the results in test 2 it is recommended to perform all analysis, when recording, using
               the DAT as a recording media. This eliminates any media effects on the audio signal and
               provides consistent results. It is also absolutely necessary to use a Shure microphone model
               SM58, or one with equivalent specifications. When using the cassette recorder, it was shown
               that human error could change the results of any findings. As shown, this type of recording
               distorts the input audio signal, therefore providing the VSA units clipped audio data to
               process.

               6.5.3 Objective (Test 3)

               The next stage of the VSA evaluation, consisted of assessing the results of known-ground-
               truth data when processed through the Vericator and Diogenes systems. Segmented audio
               data was administered to the systems from law enforcement cases that have been solved.

               6.5.3.1 Data Evaluation (Test 3)
               Data:            Audio statements from 2 sets of polygraph tests performed by a certified
                                polygraphist

               Evaluators:      By analysis who were certified by Diogenes and Vericator manufacturers.

               6.5.3.2 Data collection and Down Sampling



                                                              15




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               Six videotapes were obtained from DODPI, of two suspects in two separate murder cases.
               The audio portion of the videotape was extracted and digitized into .wav files. The audio
               files were then down sample from 48kHz down to 11.025kHz to accommodate the
               manufacture’s requirements. This process is necessary to make the data compatible to the
               VSA units, since these units are programmed to accept data at the 11.025 kHz sampling rate.
               These digital audio files were inserted into the VSA computers.

               6.5.3.3 Segmentation
               Once the exact audio data was entered and stored in the two computer systems we then
               proceeded to segment the audio. For the Lantern system we had to create individual .wav
               files for each utterance that the defendant made, usually answered by a yes or no in these
               cases. This was done to allow short utterances to be processed by the Lantern as suggested
               by the manufacturer. There were a total of 45 questions ranging from relevant to non-
               relevant questions.
               The Vericator performs it’s own unique segmentation. We segmented the audio utilizing
               their own process. This was done through the off-line mode.

               6.5.3.4 Testing
               Each audio segment was processed through the Lantern system and performed a separate
               analysis of each wave pattern. Each waveform was compared to the other to verify any
               distinct changes due to stress. Each file that gave indication of stress were marked and
               compared to the baseline.

               Each audio file was processed through the off-line mode of the Vericator. Results were
               automatically recorded by the system. ’

               6.5.3.5 Results
               The stress ground truth was obtained through the polygraph examiner and court proceedings
               via the outcomes of each of the interviews. Both suspects confessed and were subsequently
               convicted of murder. All of the relevant stress sentences were verified. Each of the 48
               utterances was analyzed and compared to the ground truth. Each system gave indications
               of high levels of stress where stress indicators were verified. The Vericator system scored
               100% in its indication of some form of stress, where as it displayed deceitful, high stress, or
               probably lying. The Lantern system also scored 100% in its indication of stress through the
               waveform analysis. Both systems gave the examiner a conclusive indication of relevant
               stress.

               6.6 FIELD TESTING

               In the field testing portion of this study, two local police investigators obtained a VSA
               system, Mike Adist of the Canastota, New York Police Department and James F. Masucci
               of the Rome, New York Police Department. Mike Adist used the Vericator and James
               Masucci used the Diogenes Lantern. The goal of this phase of testing was to determine the
               feasibility of these systems in the law enforcement environment. It also provided the unbias
               opinion of an experienced investigator. The following are their reports:

                                                             16




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                      I have been in Law enforcement for the part twenty-one years, and during this time I
                      have had the opportunity to see all facets of crime and investigations. I have been
                      involved in crimes dealing with the least punishable to the severest of them all. I have
                      had the opportunity to attend schools that taught me how to detect when a suspect is
                      being deceptive during questioning. In some cases it was difficult to determine if a
                      suspect was deceptive, and that made my job harder until the summer of 1997 when I
                      came to the Law Enforcement Analysis Facility (LEAF) for help.

                      My first contact was with Sharon Walters who advised me that the US.Government
                      (Military) and a group of Research Technicians (Private Contractors) at the Rome
                      Research and Technology Facility were about to take on the task of evaluating some
                      technology dealing with truth verification. I was also told that this evaluation might be
                      effective in Law Enforcement. At that time I was pleased for many reasons.

                      I was asked to join this task force to assist the government in this evaluation, but first I
                      was to learn what truth verification was. This required me to learn and study what a
                      microtremor was, and how algorithms mathematically calculated the stress in a human
                      voice. I reviewed the technology and was given a voice stress program called Truster-
                      Pro, now known at Vericator. Using this system 1 was able to interview a subject who
                      may have been involved in a crime. First an interview is performed to determine the
                      facts, as he/she knew them. Then, I was able to give the subject one or two tests to
                      determine the truth or deception. Finally, a post interrogation would be conducted in an
                      attempt to get a confession.

                      Keeping the voice stress technology in mind during the testing of a subject, one should
                      remember that this typc technology in it’s self is only as an investigative tool, and cannot
                      be use to convict the subject. Along with observing a subject’s involuntary movements
                      such as his eyes, legs and hands I have had great success the voice stress technology. I
                      have had the opportunity to use this technology on crime from Petty Larceny to Rapes,
                      and have been able to determine either from the victim (s) or the suspect (s), the
                      deception or truth. Not all of the testing were positive, but on the majority of them I was
                      able to get true confessions to the crime. Over the past three years I would say that I have
                      achieved a success rate of about 97 percent on tests vs. confessions. I believe in this
                      systems capability of becoming a valuable investigative tool for the law enforcement
                      officer on the streets of our cities, towns and villages across the nation.



                       Respectfully,


                       Michael G. Adsit
                       Criminal Investigator




                       I have been using the Lantern Voice Stress Analyzer from Diogenes since October of
                        1997. I have had many rewarding experiences with the Lantern. I have successfully used
                       it in homicide, arson, robbery, burglary, assault and sexual abuse cases. I do all of the
                       testing for the Oneida County Child Advocacy Center, formerly known as the Oneida
                       County Sexual Abuse Task Force. I point this out to show that I have tried the Lantern on


                                                                    17




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                      just about every type of crime. Although I did not keep statistics, I feel that I can safely
                      say that with the aid of the Lantern, I have been able to eliminate about as many suspects
                      as I have found reason to "dig into " a little more.

                      I am not much of a technical expert, but I have made the following observations. I do
                      believe the theory of the micro-muscle tremor and the need for "jeopardy." I have found
                      that without jeopardy, or a fear of some consequence to lying, you do not get accurate
                      charts. I have seen a tremendous difference in the voice stress patterns when there is
                      jeopardy - vs - no jeopardy. For example, I have told suspects to intentionally lie on
                      certain questions during the test. I have found that when they do lie over something that
                      means nothing, you don't get a clear-cut stress pattern. I have seen a small amount of
                       "stress" in those answers, but nothing comparable to a stress pattern when the suspect lies
                      on a relevant question.

                      As far as recorded material being analyzed by the Lantern, I personally am not a big
                      proponent. I have had some success in analyzing audiotapes, but 1 find the charts much
                      more difficult to analyze. I have used both cassette and DAT and I really don't see much
                      of a difference between the two. They are both just as difficult for me to interpret. The
                      patterns seem to appear much different that when a "live" test is administered. I do not
                      feel that I can say that the taped material gives inaccurate readings, it may be just a
                      personal preference on my part.

                      Another area of concern that I have concerning "live tests" is the possibility of
                      interference. I have noticed that if I am conducting a test in a room, which contains a
                      computer, there are noticeable differences in the patterns produced. I have shut the
                      computer off and then asked the same question and received the same answer from the
                      suspect, but the pattern is now different. Assuming that there was no other ambient noise
                      during both times the question was asked, the patterns should be the same, except of
                      course, if the interference was coming from the computer. On the same note, I also have
                      noticed that possibly some interference caused from fluorescent lights. This should be an
                      area of concern and perhaps more testing should be done to determine if the Lantern
                      operates effectively under the above listed conditions.

                                       One final and perhaps most important point I would make regarding the
                       Lantern is the fact that you should not rely solely on the charts to make a determination if
                       someone is "lying." I am not saying that Diogenes professes that this is a "lie detector",
                       actually they profess the opposite. I am just saying that this should never be looked at as
                       a "lie detector." I have truly found that it CANNOT detect lies. As you know, it DOES
                       detect stress. Stress, however, does not always equate to a "lie." I have found in several
                       cases that a person "fails", if you will, on all relevanthime questions, but has been found
                       to have not committed the crime.

                       I will close by saying that my experiences with the Lantern have been very positive,
                       however, it cannot be looked upon as a "magic bullet." It is simply an investigative tool.
                       Interrogation and the manner in which questions are formulated are very important. I
                       truly believe that a person that is not strong in the interrogation area will not be as
                       successful with it, as the person that possesses strong interrogation skills. There is much
                       open to interpretation on the charts as far as 1 can see. It is very situational and again, can
                       NEVER be determined a "lie detector."

                       James F. Masucci
                       Rome P.D. 05/17/00




                                                                     18




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
              These two reports reinforce the results of the technical testing, in that these systems do
              indicate stress. Caution should be taken when using these systems. They should only be
              used as investigator tool, and not total rely on these systems for a case conclusion.

               1.07 CONCLUSION

               After reviewing the three technical tests performed, it could be stated that these two VSA
               units do recognize stress. Although these systems state they detect deception, this was not
               proven. This study does show, from a number of speech under stress studies, that linear and
               non-linear features are useful for stress classification. Due to the lack of deceptive stress data
               available, classification of deceptive stress versus emotional stress or physical stress was not
               tested. This is a vital role in the detection and classification of stress. Many suspects are
               under an extreme amount of stress when being interrogated. Do these VSA systems actually
               differentiate between the different types of stress? This still needs to be proven.

               It was shown, under test 1, that the Diogenes Lantern system detects stress via the amount
               of energy in the speech envelope. Even though this system performed well under the
               technical and field tests, it seems from an engineering point of view, that one feature, such
               as duration, glottal source factors, pitch distribution, spectral structure, or intensity, is
               insufficient to detect and classify deceptive stress. In the study under Dr. Hansen, it was
               shown that fusion of features help to increase the accuracy of stress classification.

               It was proven that the systems tested will and do give the same response when the audio is
               recorded as opposed to live. The only criterion is when recording using a cassette player, set
               the AGC, this will prevent any audio clipping. To eliminate the possibility of this error,
               recording with a DAT is the safest way to go.

               1.08 SUGGESTED FOLLOW ON

               As it was stated, the biggest challenge that was encountered during this project, was the
               unavailability of sufficient deceptive stress data with ground truth. To make an accurate
               assessment of these systems, in respect to detecting deception, this data is needed. To
               develop this database three parties need to be involved. Walter Reed Army Institute of
               Research (WRAIR) will be tasked to collecthalyze a robust stress database, while
               evaluating deceptive stress vs. physiological and biochemical stress. The Department of
               Defense Polygraph Institute (DODPI) along with AFRLRome Research Site (RRS) and
               NLECTCNE (LawEnforcementAnalysis Facility (LEAF)) will collect deceptive stress data
               and test VSA systems simultaneously with polygraph under neutral/"crime subject"
               conditions. Personnel from the LEAF will be used because of their extensive VSA
               background.

               For years, the Department of Justice and Law Enforcement Agencies in the United States
               have had only the polygraph technology as a "deception" indicator. With this recommend
               program, another "deception" indicator will be evaluated separately, and in a complimentary
               role with polygraph technology. AFRL/RRS will investigate this complimentary role, but

                                                               19




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               in addition, possibly lay the groundwork for the future "fusion" of the two technologies, in
               an attempt to raise the confidence levels to the more acceptable standards of our justice
               system.




                                                            20




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               REFERENCES
               [I] Allan Bell Enterprises, "Comparisons of Existing Lie-Detection Equipment,"
               Unpublished.

               [2] Allan D. Bell Jr., "The PSE: A Decade of Controversy," Security Management, March
               1981, pgs. 63-73.

               [3] TVSA3 : Voice Stress Analysis Freeware"
                   It


               http://www.whatreallyhappened.com/RANCHO/POLITICSNSAltruthvsa.html,
                                                                               August
               1999.

               [4] "The CCS Group" http://www.spyzone.com/catalog/index.html

               [5] "National Institute for Truth Verification" http://www.cvsal .com

               [6] "Diogenes Company" http://www.diogenesgroup.com/

               [7] "Trustech LTD." http://www.truster.com/

               [SI Joseph F. Kubis, "Comparison of Voice Analysis and Polygraph as Lie Detection
               Procedures," U.S. Army Land Warfare Laboratory, LWL-CR-03B70, August 1973.

               [9] Olof Lippold, "Physiological Tremor," Scientific American, Volume 224, Number 3,
               March 1971.

               [lo] D. H. VanDercar, J. Greaner, N.S. Hibler, C.D. Spielberger, and S. Bloch, "A
               Description and Analysis of the Operation and Validity of the Psychological Stress
               Evaluator," Journal of Forensic Sciences, January 1980, page 174-188.

               [ 111 "Voice Stress Analyzer Kit" Instructions, XANDI Electronics Model No. XVA250.

               [ 121Merck Manual
               John H.L.Hansen, Guojun Zhou and Bryan L. Pellom, "Methods for Voice Stress
               Analysis and Classification," Robust Speech Processing Laboratory, University of
               Colorado, July 1999.

               [ 131John J. Palmatier, "A Field Study to Test the Validity and Comparative Accuracy of
               Voice Stress Analysis as Measured by the CVSA: In a Psychophysiological Context,"
               Research Proposal, The Michigan Department of State Police, Forensic Science Division,
               January 1997.

               [ 141Validation Program for Lie Detection Techniques Using Voice Analysis," U.S.
               Army Land Warfare Laboratory Purchase Order #DAAD05-69-M-5025, August 1969.


                                                            21




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                            22




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               Appendix A
               SPT - A numeric value describing the relatively high frequency range. Vericator
               associates this value with emotional stress level.

               SPJ - A numeric value describing the relatively low frequency range. Vericator
               associates this value with cognitive stress level.

               JQ - A numeric value describing the distribution uniformity of the relativity low
               frequency range. Vericator associates this value with global stress level.

               AVJ - A numeric value describing the average range of the relativity low frequency
               range. Vericator associates this value with thinking level.

               SOS (SFLC) - Say Or Stop, a numeric value describing the changes in the SPT and SPJ
               values within a single sample sequence. Vericator associates this value with fear and the
               "breaking point" of the subject.




                                                            23




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               Appendix B




                                                Data recorded on a DAT




                                  Data recorded on cassette recorded with the AGC set




                                                            24




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                                 !


                                   Data recorded on cassette recorded without the AGC set




                                                     Data recorded live




                            I   -==---- - -                                  I




                                                  Data recorded on a DAT




                                                            25




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                  Data recorded on cassette recorded with the AGC set




                                                                           .A-
                                                                         __
                                                                              i
                                                                              I




                                Data recorded on cassette recorded without the AGC set




                                                           26




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
            Appendix C




                                 ANALYTICALSYSTEMS ENGINEERING
                                                             CORPORATION
                                                   (NOW   ACS DEFENSE,
                                                                    INC.)

                                                               EL
                                     U.S. AIR FORCE
                                                  RESEARCHLABORATORY
                                                  ROME,NY




                                 METHODS FOR VOICE STRESS
                                 ANALYSIS AND CLASSIFICATION



                                                     JohnH.L. Hansen
                                                    Principal Investigator

                                                        Guojun Zhou
                                                       Bryan L. Pellom




                                                   Final Technical Report
                                                          RSPL-W-AuPt
                                             Project Period: &ust   1998 -July 1999



                                 M P L ROBUSTSPEECH PROCESSING LABORATORY

                                 El    9))
                                                          FOR SPOKEN LANGUAGEUNDERSTANDM
                                                University of Colorado, Campus Box 594
                                                Boulder, Colorado U.S.A.
                                  Phone: (303) 735-5148
                                  FAX: (303) 735-5072
                                                             INTERNET: jhlh@csh.cobrn&.adu
                                                             httpY/cslu.co!mado.~pU




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                             Table of Contents

           1     FINAL PROJECT REPORT                               .............................................................................................................................      1
               1.1         EXECUTIVE
                                   SUMMARY:    .................................................................................................................................                       1
               1.2               OF REPORT.................................................................................................................................
                           OUTLINE
           2      SPEECH UNDER STRESS: REVIEW OF THE LITERATURE                                                                     .................................................................
                                                                                                                                                                                                 7
               2.1         ACOIJSTICCORRELATES OF STK   AND EMOTION IN SPEECH ...................................................................... 7
               2.2         ANALYSISUSINGSIMULATED   STRESSOR EMOTION ...................................................................................... 8
               2.3         ANALYSISUSING ACTUAL STRESS OR EMOTIONSlTUATIONS ....................................................................... 9
               2.4         VOICESTRESS ANALYSIS FOR LAWENFORCEM~NT   .................................................................................... 10
           3      ACOUSTIC/PHONETIC ANALYSIS OF SPEECH UNDER STRESS                                                                           ......................................................   13
               3.1         ANALYSISOVERVIEW  OF SPEECH          UNDERSTRESS                  .......................................................................................                   13
               3.2         ANALYSISOF FUNDAMENTAL        FREQUENCY                .................................................................................................                    14
               3.3         ANALYSISOF DURATION ...................................                                                  ....................................................               17
               3.4         ANALYSISOF INTENSITY ...................................                 .................................................................................                  21
               3.5         GLOTTALSOURCE  SPECTRAL       ANALYSIS...........
               3.6         ANALYSISOF VOCAL TRACT ARTICULATORY c
               3.7         VOCAL TRACT SPECTROGRAPHIC ANALYSIS ...............................................................................................                                         29
           4         STRESS CLASSIFICATION                           ..........................................................................................................................        31
               4.1      BAYESIANSTRESS CLASSIFICATION WITH L ~ E ASPEECH             R           FEATURES         ........................................................ 32
                  4. 1.1   Description of Features ...................................................................................................................... 32
                  4.1.2    Detection-th                                                                                          ...............
                  4.1.3    Distance Measure Testing
               4.2    LINEARFEATURE
                         Duration .....
                     4.2. I
                         Intensity......
                     4.2.2                     ..............................................
                         Pitch ...........
                     4.2.3
                     4.2.4Glottal Source Spectrum .....................................................................................................................                                42
                     4.2.5Vocal Tract Spectrum ...................................                          .............
                     4.2.6Discussion of Linear Speech Feutures ..........                                   ..............................................................                             46
               4.3 STRESS CLASSlFICATION USING N ~ N L ~ N ESPEECH               A R FEATURES             ................................................................                             46
                 4.3.1    Teager Energy Operator.............                   ....                                                          ...............................                          46
                 4.3.2    TEO-CB-Auto-Env: Critical Bund Based TEO Autocorrelation Envelope.........................................                                                                   48
               4.4 TEO BASED STRESS DETECTION EVALUATIONS ...........................................................................
           5                         ..................................................................................................................................
                     STRESS ASSESSMENT                                                                                                                                                                 52

           6         CONVENTIONAL/COMMERClAL VOICE STRESS ANALYZER FEATURES ..................................                                                                                         56
               6.1         FEATURES:
                                   NORMALIZEDPITCH.PERIODICITY. JITTER...............................................................................                                                  56
               6.2         CVSA: COMPUTER
                                        VOICE STRESS ANALYZER   ............................................................................................                                           57
               6.3         EVALUATIONS:
                                     NORMALIZED  PITCH. PERIODICITY. JITTER ........................................................................                                                   59
           7                                                    .
                     STRESS ANALYSIS: MT CARMEL DATA ................................................................................................                                                  64
               7.1            EXAMPLEEXCITATION FEATUREPLOTS ......................................................................................................                                    64
               7.2                     EVALUATION
                              ASSESSMENT           FOR MT. CARMEL      DATA..................................................................................                                          67
           8         CONCLUSIONS: ISSUES FOR STRESS ASSESSMENT AND CLASSIFICATION ..............................71




                                                                                                          1




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           9           ............................ ..........................................................................................................................
                APPENDIX.                                                                                                                                                        ~   75

           10    REFERENCES......................      ......................... ............... ,.................................................................                  76




                                                                                              ii




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                          List of Figures
           FIGURE1: DISTRIBUTION
                               OF FUNDAMENTAL FRQUENCY BASED ON FUNDAMENTAL FREQUENCY ESTIMATES FROM
                                                                   EFFECT, MODERATE (50%), AND HIGH (70%(
              NEUTRAL, ANGRY, FAST, SLOW, LOUD, SOFT, CLEAR, LOMBARD
                 WORKLOAD CONDITION SPEAKING STYLES.                          .........................................................................................................      15
           FIGURE
                2: A PICTORIAL REPRESENTATION OF GLOBAL DURATION SHIFTS FOR SPEECH UNDER STRESS. THE LENGTH OF
              EACH BAR GRAPII IS PROPORTIONAL TO EACH STYLE'S AVERAGE DURATION. SPEECH CLASS PERCENTAGES
              SHOWN FOR EACH STYLE ARE BASED ON AN lDEAL WORD CONTAINING ONE PHONEME FROM EACH CLASS.
              ARROWS INDICATE SIGNIFICANT SIIIFTS IN DURATION BASED ON PHONEME RATIOS AS A RESULT OF STRESS. ..... 22
           FIGURE3 : A PICTORIAL REPRESENTATION OF GLOBAL INTENSITY AND SHIFTS IN INTENSITY FOR SPEECH UNDER
              STRESS. THE HEIGHT OF EACH BAR GRAPH IS PROPORTIONAL TO EACH STYLE'S AVERAGE R h 6 WORD INTENSITY.
              SPEECH CLASS RMs VALUES ARE ALSO SHOWN. ARROWS                                  INDICATE SIGNIFICANT SHIFTS IN INTENSITY AS A
              RESULT OF STRESS. ............................................................................................................................................. 25
           FIGURE4: GLOTTALSOURCE SPECTRAL ESTIMATES BASED ON NON-NASALIZED UlTERANCES FORNEUTRAL, LOUD,
              SOFT, FAST, SLOW, MODERATE (CONDSO\%) AND HIGH (COND70\%) COMPUTER WORKLOAD CONDITIONS,
              ANGRY, CLEAR, AND LOMBARD             EFFECT STRESS TALKING STYLES. (NOTE: A +6DB/OCTAVE SPECTRAL ROLL-OFF
              SHOULD BE ADDED TO REMOVE THE EFFECTS OF THE LIP RADIATION COMPONENT.) ............................................                                             27
           FIGURE5: SAMPLE VOCAL TRACT ARTICULATORY PROFILES FOR THE PHONEME SEQUENCE /R-IY/ FROM THE WORD
              FREEZE ACROSS SUSAS SPEECH UNDER STRESS CONDITIONS. EACHSPEECH FRAME ANALYSIS WIDTH WAS 24MS,
               WITH A SKIP RATE OF 8MS. THENUMBER OF FRAMES INDICATE THE /R-IY/ DURATION OVER WHICH THE PROFILES
               ARE PLOTTED (E.G., 39 FRAMES X/ 8MSIFRAME = 3 12MS).                                     ..................................................................................
                                                                                                                                                                              29
           FIGURE6 : SPECTRAL RESPONSES UNDER STRESS CAPTION SAMPLE VOCAL TRACT SPECTRAL RESPONSES FROM HELP
               UTTERANCES IN THE SUSAS SPEECH UNDER STRESS DATABASE.........................................................................                                  30
           FIGURE7: GAUSSIANAND GAMMApdfs ..                                             ...............................................................................................     44
           FIGURE8: ROC DETECTION CURVES .........                                                   .....................................................................................   45
           FIGURE
                9: TEO-CB-AUTO-ENV    FEATURE                .....................................................................................                                           48
           FIGURE
                10: PAIRWISE STRESS CLASSIFICATION RESULTS(MEANAND STANDARD DEVIATION OF OVERALL
               NEUTRAL/STRESS CLASSIFICAI'ION RATES ARE SHOWN; DIFFERENT SPEAKER GROUPS WERE USED FOR SIMULATED
               AND ACTUAL STRESS CONDITIONS) .... ............................................................................................................. 50
           FIGURE 11: ASSESSMENT RESULTS FOR PIL S SPEECH FROM MAYDAY2 DOMAIN OF                                                              susc-0
                                                                                                                                                DATABASE (LOG
               LIKELIHOOD RATIO IS SHOWN ALONG Y-AXIS WIllLE SENTENCE NUMBER IS SHOWN ALONG X-AXIS): (A) NEUTRAL
               VS SIMULATED STRESS (LOUD,A NGRYAND LOMBARD)HMM REFERENCE MODELS; (B) NEUTRAL VS ACTUAL
               STRESS HMM REFERENCE MODELS ... ............................................................................................................. 55
           FIGURE12: FEATURE ANALYSIS RESULTS FOR SPEECH FROM MT CARMEL RECORDING.                                                  SENTENCE s1 AND s7 WERE
               SELECTED. THREE FEATURES INCLUDE (I) NORMALIZED PITCH, (11) JITTER, AND (111) CVSA RESPONSE .............66
           FIGURE13: FEATURE ANALYSIS RESULTS FOR SPEECH FROM MT CARMEL RECORDING. SENTENCE s1 AND s7 WERE
               SELECTED. THREE FEATURES INCLUDE (I) NORMALIZED PITCH, (11) JITTER, AND (111) CVSA RESPONSE ............. 67
           FIGURE14: ASSESSMENT  RESULTS FOR SPEECH FROM M T CARMEL RECORDING (LOG LIKELIHOOD RATIO IS SHOWN
               ALONG Y-AXIS WHILE SENTENCE NUMBER IS SHOWN ALONG X-AXIS): (A) NEUTRAL VS SIMULATED STRESS
               (LOUD, ANGRY AND LOMBARD)           HMM REFERENCE MODELS; (B) NEUTRAL                                      VS ACTUALSTRESS HMM
               REFERENCE MODELS} .......................................................................................................................................... 70




                                                                                               ...
                                                                                               I11




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                                                List of Tables
           TABLE1: A SUMMARY OF STUDIES ON SPEECH UNDER SIMULATED AND ACTUAL STRESS CONDITIONS.......................                                                                      12
           TABLE 2: THE SUSAS SPEECH UNDER SIMULATED AND ACTUALSTRESS DATABASE                                                        ................................................ 13
           TABLE3: ERROR RATE (PERCENTAGE) OF OPEN-SET STRESS DETECTION                                            TEST USING DURATION                     AS THE FEATURE... 40
           TABLE4:ERROR RATE (PERCENTAGE) OF OPEN-SET STRESS DETECTION                                             TEST USING INTENSITY AS THE FEATURE                                    .41
           TABLE5: ERRORRATE (PERCENTACE) OF OPEN-SET STRESS DETECTION                                              -ST USING PITCH AS THE FEATU                              RE ......... 41
           TABLE 6: ERRORRATE (PERCENTAGE) OF OPEN-SET STRESS DETECTION TEST USING GLOTTALSPECTRAL SLOPE AS
               THE FEATURE  ................................................................................................................................                                2
           TABLE7: ERROR RATE (PERCENTAGE) OF OPEN-SET STRESS DETECTION TEST USING FIRSTAND SEC
               LOCATION  AS THE FEATURES             .............................................................................................................................. 43
           TABLE8: SENTENCES FROM susc-0 USED FOR STRESS ASSESSMENT                                           EVALUATION. NOTE THAT BOLD UPPERCASE
               CHARACTERS REPRESENT VOICED SECTIONS WHICH WERE USED FOR OVERALL STRESS ASSESSMENT OF THAT
               SENTENCE..............                                                      .....         ......                                        .......................... 53
           TABLE 9:EXPERIMENTS USING (I) NORMALJZED PITCH FREQUENCY, (11) PERIODICITY, AND (111) PITCH JITTER AS A
               THREE FEATURE SET FOR A GMM (GAUSSIAN                      MIXTURE MODEL) STRESS CLASSIFIER. EVALUATIONS                                             USING 3
               DIFFERENT SIZE SETS OF MIXTURE WEIGHTS, AND ADDING FIRST AND SECOND ORDER FEATURE DERIVATIVES. .. 60
           TABLE10: EXPERIMENTS       USING (1) NORMALIZED PITCH FREQUENCY, (11) PERIODICITY, AND (111) PITCH JITTER AS A
               THREE FEATURE SET FOR A GMM (GAUSSIANMIXTURE MODEL) STRESS CLASSIFIER. HERE,TEST CASES
               EXPLORE DIFFERENCES IN THE MINIMUM FEATURE VARIANCE DURING TRAINING, THE NUMBER OF TRAINING
               ITERATIONS, AND AUGMENTING EXCITATION BASED FEATURES WITH VOCALT TRACT SPECTRAL FEATURES
               (MFCCS). THE LAST EXPERIMENT CONSIDERS NEUTRAL VERSUS GROUPED STRESS CONDITIONS. ......................                                                            62
           TABLE11: SENTENCES FROM CARMEL RECORDING                         USED FOR STRESS ASSESSMENT                          EVALUATION.             NOTE THAT BOLD
               UPPERCASE CHARACTERS REPRESENT VOICED SECTIONS, WlllCI1 WERE USED FOR OVERALL STRESS ASSESSMENT
               OF THAT SENTENCE..............................................................................................................................................     68




                                                                                                   iv




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           I Final Project Report

           1.1    Executive Summary:
           Current speech processing algorithms for classification and assessment of speaker stress which
           are designed to address DOD and law enforcement applications in such areas as automatic
           speech recognition, speaker identification, or gisting techniques for message sorting and
           translation lack the necessary signal processing capability to achieve reliable performance in
           emotional or task induced stressed environments. Unfortunately, in most applications requiring a
           man-machine interface, speaker monitoring, or analysis of subject interviews or telephone
           callers, it is specifically these high stress, emotional, deceitful, or emergency situations where
           reliable performance is critical. There have been much activity recently in the commercialization
           of voice stress analyzers for law enforcement applications. This study does not seek to directly
           prove or disprove these commercial systems, since in most cases the underlying details of their
           algorithms are typically revealed. Instead, we focus on features which have been used for stress
           assessment in both the linear and nonlinear speech processing domains. Those linear based
           speech features include: pitch, periodicity, jitter, glottal spectral slope, duration, intensity,
           formant locations, spectral structure as represented by the Mel-frequency cepstral parameters
           (MFCC), and the CVSA based measure. A number of nonlinear based features were also
           considered based on signal processing methods using the Teager Energy Operator (TEO). Our
           focus in this study was to use the measure based on an auditory critical-band frequency partition
           with temporal consistency represented by the autocorrelation envelope response across critical
           bands (Le., the TEO-CB-Auto-Env feature). These features were implemented and evaluated
           using speech data from a number of corpora (i.e., SUSAS, SUSC-0, and ASEC-Stress data).

           VOICE STRESS ANALYSIS:
           During the project period, we completed three manuscripts, which summarize research
           conducted over the past two years on voice stress analysis for NATO IST/TG-1. The studies
           focused on analysis of fundamental frequency (pitch), duration, intensity, glottial spectral
           structure, and vocal tract formant characteristics. An analysis of vocal tract articulatory profiles
           under stress was also considered.




                                                            1




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           STRESS CLASSIFICATION:
           In this area, we formulated an optimum dctection algorithm for stress classification based on
           Bayesian Hypothesis Testing. Five speech production feature areas, originally investigated for
           analysis of speech under stress, were evaluated for optimum stress detection using the SUSAS
           speech under simulated and actual stress database. Results showed that pitch (fundamental
           frequency) was the best feature for stress classification (equal error rate EER=11.4%), followed
           by individual phone class intensity and duration (ERR=23.1% and ERR=30.8%), and to a lessor
           degree glottal spectral slope (EER=32.2%). Individual formant locations (first and second) were
           not reliable features for stress classification (ERR=45.5% and 46.3%).

           Next, we considered features derived from signal processing scheme based on the nonlinear
           Teager Energy operator (TEO). This operator assumes that a speech resonance to be modeled by
           an AM/FM component. While several TEO based stress classification measures were proposed,
           here we present the TEO-CB-Auto-Env. This measure is based on an auditory based critical
           band frequency partition, followed by an autocorrelation envelope estimation. The feature
           represents the time-domain correlation of AM/FM based structure across a partitioned frequency
           band. Results presented for stress detection show that the TEO-CB-Auto-Env measure (mean
           classification rate of 94.2%) outperforms pitch (mean classification rate of 88.5%), vocal tract
           spectral characteristics as represented by the mel-frequency cepstral coefficients (MFCCs) (mean
           classification rate of 89.6%

           STRESS ASSESSMENT:
           During the project period, we extended the application of stress classification based measures to
           the problem of stress assessment. To determine the usefulness of the nonlinear TEO-CB-Auto-
           Env measure for stress assessment, we considered an evaluation of SUSC-0 speech corpus from
           NATO IST/TG-01. This evaluation focused on the Mayday2 domain, which involved voice
           communication between an aircraft pilot and controller during an emergency where is engine
           fails. The TEO based measure was shown to follow the perceived level of stress in the extracted
           voice recordings based on a secondary informal listener evaluation. This result is meaningful,
           since the anchor neutral/stress models used in the assessment were based on speech data from the
           SUSAS stress database (Le., open speakers and open training speech material).




                                                            2




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          COMMERCIAL/CONVENTIONAL 'VSA' FEATURES:
          A number of commercial voice stress analyzers have recently appeared on the market. These
          methods are based on some form of speech signal processing to extract excitation information
          related to small microtremors which are believed to be associated with the laryngeal muscles
           during voiced excitation. Physiological tremor is produced through repetitive movement of
           muscle contraction and relaxation. Slow tremor occurs at rates between 3-5Hz, while rapid
          tremor occur between 6-12Hz. Benign hereditary tremor is a fine-to-coarse slow tremor that
           usually effects the hands, head, and voice. Such tremor generally increases with age, and in
           some cases (some families), ingestion of small amounts of alcohol markedly suppresses the
           tremor. Other forms of tremor in voice are associated with neurological speaker changes such as
           the resting tremor seen in Parkinson's speech. There are many causes of tremor, which include
           medical illness, drugs, stress, and brain disorders such as multiple sclerosis.

           The focus here is on how stress impacts the laryngeal muscles during normal production of
           speech, and whether speech processing algorithms/systems are able to extract and quantify such
           information if it exists. In our study, we focused on excitation features which include (i)
           normalized pitch, (ii) periodicity, and (iii) jitter. These features have long been used in the
           medical field for assessing changes in speech production due to pathology such as vocal fold
           cancer, vocal fold nodules, or other physically based change in the structure or movement of the
           vocal folds during phonation. Here, we evaluated these features for the purpose of voice stress
           classification using a Gaussian mixture model (GMM) classifier.             In the evaluations, we
           considered a range of GMM classifier mixture weights, training iterations, static features with
           and without first and second order derivative features, and combinations with spectral
           parameters. The best GMM classifier included all three excitation features with first and second
           order derivatives, a feature trained variance threshold of 0.001, 64 Gaussian mixtures, and at
           least some form of overall vocal tract spectral structure if the data is available. It should be
           noted that these methods are effective only if the speaker conveys changes in his excitation, or in
           the laryngeal muscles associated with microtremors. A number of useful studies have considered
           the use of computer voice stress analyzers for the purpose of detection of deception. Some of
           these include:




                                                             3




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           D. VanDercar, J. Greaner, N. Hibler, C. Spielberger, S. Bloch, "A description
           and analysis of the Operation and Validity of the Psychological Stress
           Evaluator," Journal of Forensic S c i e n c e s , vol. 2 5 , no. 1, pg. 174-188, Jan.
           1980.

           F. Horvath, "An Experimental Comparison of the Psychological Stress Evaluator
           and the Galvanic Skin Response in Detection of Deception," J o u r n a l o f Applied
           Psychology, vol. 63, no. 3, p p . 338-344, 1 9 7 8 .

           0. Lippold, "Physiological Tremor,'I S c i e n t i f i c American, vol. 224, no. 3, pp.
           65-73, 1971.

           In addition to these references, there are a number of commercial voice stress analysis systems
           (e.g., Israeli system called TRUSTER, Psychological Stress Evaluator (PSE) by Verimetrics,
           Computerized Voice Stress Analyzer (CVSA), and others). Our findings suggest that if the input
           speaker does in fact produce microtremors in their laryngeal muscles during voiced speech
           production, then the simple filtering operation proposed in PSE (Bell, et. al, 1976), CVSA, and
           others, can extract the presence or absence of such tremor. It has been suggested that if the
           natural tremor is absent, then the speaker is experiencing stress, and if the fluctuations are
           present the person is not experiencing stress. Again, extreme caution should be exercised in
           using these devices because it is not necessarily true that the muscle tremor associated with stress
           or deception will always effect those laryngeal muscles using during phonation in the same
           manner for all speakers. This is a well known and documented observation in the area of vocal
           fold cancer detection (Hansen, Gavidia-Ceballos, Kaiser, 1998), since it is possible that a
           physiological change in the vocal folds (a cancer growth, or muscle change/paralysis) may not
           always impact the normal mucosal wave, and therefore will not be represented in the sound
           pressure wave which excites the vocal tract. We discuss a number of these issues in the
           summary and conclusions section.

           STRESS ASSESSMENT: Mount Carmel Law Enforcement Evaluation
           In the final section of this study, we consider the application of the voice excitation features used
           by commercial voice stress analyzers for stress assessment of the 911 audio recordings obtained
           from the Law Enforcement encounter with an extremist sect in Mount Carmel. These recordings
           were between the sect leader and a 91 1 operator during the FBI encounter. For analysis, we
           considered normalized pitch, periodicity, jitter, and a software implemented version of the
           commercial CVSA system. The resulting feature profiles were compared with feature profiles




                                                             4




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           obtained from an evaluation of speech data from the SUSAS speech unders stress database. The
           profiles for normalized pitch and periodicity did not appear to be reliable indicators of speaker
           stress. The CVSA profile did show some of the structure which were expected for Mt. Carmel
           data, but was not as consistent for SUSAS actual stressed speech (this could be explained
           because that speech portion of SUSAS was collected during amusement park roller coaster rides
           which could have introduced physical vibrations during speech production).          An extensive
           evaluation of the entire series of sentences for stress assessment using pitch, spectral MFCC
           features, and the TEO-CB-Auto-Env measure showed that pitch and the new TEO-CB-Auto-Env
           measure produced more consistent assessment scores. A number of issues regarding successful
           stress classification and assessment using either traditional excitation features or nonlinear
           speech features must be addressed to achieve successhl voice stress analysis performance.
           Ultimately, the success of the measure rests on how the speaker imparts, either consciously or
           subconsciously, stress in their speech production process (either through controlled airflow from
           the lungs, muscle control of the vocal system articulators, choice of vocabulary). It is suggested
           that more success could be achieved if the subjective impression of the operator could be
           reduced for commercial VSA devices.           Further training data for model adaptation, and
           establishing well recognized anchor neutral/stress models for a given speaker in context, should
           ultimately produce more reliable performance. At best, the available commercial systems should
           be used with caution if they are to be applied.


           1.2     Outline of Report
           The outline of this report is as follows. In Section 2, we provide a review of the literature in
           speech under stress. Next, in Section 3 we present a brief overview of results from analysis of
           speech production under stress which include pitch, speech duration, speech intensity, glottal
           spectral structure, and formant structure. Section 4 discusses methods considered for stress
           classification. This section focuses on previous approaches, Bayesian stress classification, linear
           feature classification, nonlinear based features.      Section 5 considers the use of stressed
           classification features for stress assessment using actual stressed speech from a pilot emergency
           (MAYDAY2 portion of the SUSC-0 corpus from NATO). This worked focused on normalized




                                                             5




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           pitch, spectral structure using MFCCs, and the nonlinear TEO-CB-Auto-Env measure. Finally,
           Section 7 presents a series of probe evaluations of speech data from Mount Cannel. This
           represents speech data from a high stress law enforcement encounter. Since the available speech
           was limited, the analysis was restricted to comparisons of feature profiles for linear features, and
           assessment evaluations using anchor models trained with SUSAS stressed speech data. In the
           Appendix (Section 9), we identify the software, which has been implemented and will be
           delivered to the sponsor as part of this project.




                                                               6




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           2 Speech Under Stress: Review of the Literature
           Stress is a psychological state that is a response to a perceived threat or task demand and is
           accompanied by specific emotions (e.g., fear, anxiety, anger). Initial investigations of verbal
           indicators of stress have focused on identifying speech markers of stress (e.g., stuttering,
           repetition, tongue-slip). Psychiatrists agree that verbal markers of stress range fiom highly
           visible to invisible markers as perceived by the listener (Goldberger and Breznitz, 1982), and that
           these markers are continuously monitored both consciously and subconsciously by the speaker
           and thus are prone to correction.


           2.1    Acoustic Correlates of Stress and Emotion in Speech
           A number of studies have considered analysis of speech under simulated and actual stress
           conditions (see Table l), though changcs in speech characteristics remain unclear. Thus far,
           most research has been limited in scope, often using only one or two subjects and analyzing a
           single parameter (often f o ) . It is not unusual for researchers to report conflicting results, due to
           differences in experimental design, level of actual or simulated stress, or interpretation of results.
           For example, some studies concentrate on analysis of recordings from actual stressful situations
           (Kuroda, et al. 1976; Simonov and Frolov, 1977; Streeter, et al., 1983; Williams and Stevens,
           1972). There is usually little doubt as to the presence of stress in these recordings, however a
           quantitative analysis can only be carried out if recordings of the talker speaking the same
           utterances under stress-free conditions is available. In addition, some researchers argue that
           speakers in these situations may experience several emotions simultaneously, (e.g., the
           Hindenburg announcer most likely experienced combinations of fear, grief, and anxiety).
           Another group of studies have been performed using simulated stress or emotions (Hecker, et al.,
           1968; Hollien and Hicks, 1981a, 19Xlb; Williams and Stevens, 1972). This offers the advantage
           of a controlled environment, where a single emotion can be examined with little background
           noise. In some cases, variable task levels of stress have been used. Other advantages include
           larger data sets with multiple speakers. The major disadvantage in these studies have been the
           reduction in task stress levels.     In addition, studies using actors may produce exaggerated
           caricatures of emotions in speech.




                                                              7




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           In previous work, Williams and Stevens, (1972), and Hecker, et a1.(1968) found that f o ' to be
           the acoustic property most sensitive to the presence of stress. There are several reasons why
           changes in f, with time provide information on emotional state. For example, respiration is
           frequently a sensitive indicator in certain emotional situations. When an individual experiences a
           stressful situation, his respiration rate increases.            This presumably will increase subglottal
           pressure during speech, which is known to increase f , during voiced sections (Pickett, 1980).
           An increased respiration rate also leads to shorter durations of speech between breaths, which
           would affect the temporal pattern (articulation rate). The dryness of the mouth found during
           situations of excitement, fear, anger, etc. can also effect speech production (e.g., muscle activity
           of larynx and condition of vocal cords). Muscle activity of the larynx and vibrating vocal cords
           directly affect the volume velocity through the glottis, which in turn affects              fa.   Other muscles,
           (for example those controlling tongue, lips, jaw, etc.) shape the resonant cavities for sound and
           therefore do not have a direct influencc on f,.


           2.2     Analysis Using Simulated Stress or Emotion
           Here, analysis of studies using simulated stress or emotion are considered first (see Table 1).
           Here, we place emphasis on the study by Williams and Stevens (1972) since they considered
           analysis of recordings from both simulated2 and actual3 emotional environments. Hicks and
           Hollien (1981a,b) simulated stress by using mild electrical shock.                      Hecker et al., (1968)
           simulated stress by having subjects perform a timed arithmetic task.

           Fundamental frequency f, contours and               f, variability were analyzed for anger, sorrow, and
           fear by Williams and Stevens (1972). For fear, the f,contour departed greatly from neutral,
           while for anger the contour was generally higher throughout with one or two syllables
           characterized by large peaks. Hicks and Hollien (198 1a,b) found similar increases in f, .


           'Most early studies on speech under stress consider fundamental frequency, but use the term pitch. Since pitch is a
           perceptual quantity, our research here will focus on fundamental frequency.
            Simulated recordings consisted of data from actors simulating fear, anger, sorrow, and neutral emotions.
            Actual recordings consisted of data from the radio announcer during the Hindenburg disaster.




                                                                    8




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           However, Hecker et al. (1968) observed conflicting results (some subjects increased, while
           others decreased   so).
           Mean articulation rate in syllables/second was determined for the three emotions considered by
           Williams and Stevens (1972). Results from fastest to slowest were neutral, anger, fear, and
           sorrow. Hicks and Hollien (1 98 1a,b) also observed similar results.

           Speech intensity or vocal effort per unit time, during voiced sections was considered by Hicks
           and Hollien (1981a,b) and Hecker et al. (1968), although inconsistent results occurred across test
           phrases. Pisoni et al. (1985), Summers et al. (1988) investigated acoustic-phonetic correlates of
           speech produced in noise (also called the Lombard effect (Lombard, 1911)).          With subjects
           speaking in quiet and 90 dB SPL white masking noise, results showed an increase in overall
           amplitude of vocalic sections, increased duration, increased average fo, and reduced spectral tilt.
           Junqua (1993,96) also performed analysis on Lombard effect speech and concluded that female
           speakers seem to be more intelligible than male speakers. Rostolland (1982a,b) performed
           acoustic and phonetic studies for shouted speech and observed reduced intelligibility with a
           raised f, contour.

           In other investigations, Lieberman and Michaels (1962) had subjects simulate eight emotional
           states. Their approach was to select a parameter as an emotion relayer, extract that parameter,
           and observe whether the resulting sound could correctly be identified as the simulated emotion
           by listener groups. While only characteristics of pitch and amplitude were considered, results
           showed that fear was highly identified using only amplitude information with constant pitch.


           2.3     Analysis Using Actual Stress or Emotion Situations
           A comparison of results from actual stressful recordings is somewhat difficult, due to varying
           parameters measured and levels of stress experienced. However, considering such studies are
           important, since the analysis may help verify experimental procedures and results from simulated
           studies.




                                                            9




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Kuroda et al. (1976) analyzed tape recordings of pilots with varying mission experience in actual
           aircraft accidents. Their analysis consisted of finding a parameter related to pitch, termed the
           vibration space shift rate (VS SR) from speech spectrograms. Their ultimate conclusions showed
           as stress increased so did f,. A more recent study by Ruiz, et al. (1996) considered time and
           frequency-domain analysis of emergency aircraft cockpit recordings.

           Simonov and Frolov (1977) analyzed communications of cosmonauts at various flight stages.
           Analysis consisted of monitoring heart rate and the spectral centroid of the first vocal tract
           formant. Though general trends were noted, their summary emphasized the need of further
           research.

           Streeter et al. (1983) carried out a more complete analysis of a telephone conversation between a
           system operator (SO) and his superior chief (CSO) prior to the 1977 New York City blackout.
           Analysis consisted of pitch, amplitude, and timing measurements. An attractive feature of the
           data was the increased situational stress throughout the hour-long conversation. Results were
           somewhat conflicting since it appeared SO was passing decision making authority to CSO during
           the emergency.     Results showed that listeners referred to a vocal stress stereotype, which
           includes: elevated pitch and amplitude, and increased variance in these vocal cues.

           Finally, Williams and Stevens (1972) pcrformed analysis of the recorded radio announcer during
           the Hindenburg disaster. In an effort to justify results from their simulated emotions, they had
           actors recreate the announcer's message. Results were not entirely consistent, though increased
           average f, along with tremor were observed for both, with larger variations for the actor. This
           would indicate that the actor's emotions to a certain extent were overemphasized. This, as well
           as other previous studies on speech under stress are summarized in Table 1.


            2.4    Voice Stress Analysis for Law Enforcement
            Most of the studics discussed in Section 2.2 and 2.3, and summarized in Table 1, deal with
            speech produced in either emotional or task induced stressful environments. There is another
            area of analysis of speech under stress, which deals with voice tremor and how it applies to
            detection of deception for law enforcement applications. The study by Cestaro (1995) was an




                                                            10




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           extensive evaluation of the commercial Computer Voice Stress Analyzer (CVSA). In that study,
           two experiments were designed to validate the underlying theory of CVSA, and second to
           examine the accuracy of CVSA with traditional polygraph instrument for the problem of stress
           detection due to deception.      He simulated the CVSA signals electronically using signal
           generators in order to have careful control over what commercial have been made for CVSA.
           His findings show that CVSA was less successful and accurate than a polygraph (38% versus
           62%). His results suggest that there may be a systematic and predictable relationship between
           voice patterns and the stress related to deception.

           Another study by VanDercar, et. al, (1980) detailed an evaluation of the psychological stress
           evaluator (PSE) as a commercial system for representing different levels of speaker stress. They
           measured PSE profiles in addition to heart rate and State Trait Anxiety Inventory (STAI) scores
           during relaxed and high stress (through the threat of electric shock). When the potential for
           stress was high, PSE, STAI, and heart rate measures all reflected different levels of stress and
           were significantly correlated with each other. A second study with reduced stress levels failed to
           show the reliability of PSE. It was suggested that the lower levels of stress were a factor in the
           difference in performance for the second experiment. In later sections, we consider a computer
           implementation of the stress classification feature within the CVSA instrument. Evaluations are
           performed for SUSAS and Mt. Carmel stressed speech recordings (this data will be discussed
           later).




                                                             11




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                         Table 1: A summary of studies on speech under simulated and actual stress conditions.

                                          Summary of Speech
                                                      -     Under Stress Studies
                    Simulated Stress                      Speech Analysis Areas                  StresslEmotion
           ,ieberman & Michaels (1962)            'itch & Amplitude                    SimulatedStress:
                                                   Listener Assessment)                SimulatedEmotion
           3ecker, Stevens, et al(1968)           \.lean Pitch                         SimulatedStress:
                                                  speech Level                         Timed Arithmetic Task
                                                  SpectogramComparison
           Xicks & Hollien (1981)                 \.lean Pitch                         Simulated Stress:
                                                  \.lean Intensity                     Mild Electric Shock
                                                  Speech Rate
           kostolland [1982)                      4coustic Analysis                    Simulated Stress:
                                                                                       Shouted Speech
           Pisoni, et al. (1 985)                 'itch                                Simulated Stress:
                                                  3uration                             Lombard Effect
                                                  3eneral Spectral
           Stanton, et al(1988)                   Pitch                                Simulated Stress:
                                                  Duration                             Loud and Lombard Effect
                                                  Frequency Characteristics
           lunqua (1993)                          Pitch                                Simulated Stress:
                                                  Duration                             Lombard Effect
                                                  Frequency Analysis
                       Actual Stress                     Speech Analysis Areas                    StresslEmotion
           Kuroda, et al. (1976)                  Pitch (VSSR)                         Actual Stress:
                                                                                       14 Pilot Emergency Cockpit
                                                                                       Recordings (8FaGl)
           Simonov & Frolov (1 977)               First Formant Analysis               Actual Stress:
                                                  Heart Rate                           Cosmonaut Flight
                                                                                       Recording Analysis
           Streeter, et al. (1983)                Pitch                                Actual Stress:
                                                  Speech Level                         Telephone Call Analysis of Con.Ed.
                                                  Timing Measurements                  New-York City Baciout f 1977)
                    Simulated & Actual                    Speech Analysis Areas                    StresslEmotion
           Williams & Stevens (1972)              Pitch Contours                       Simulated Stress:
                                                  Pitch Variability                    Method Actors:
                                                  Spectrogram Comparison                Fear, Anger, Sorrow
                                                  Avg. Spectral Content                 Simulated Hindenburg
                                                  Mean Articulation Rate                 Announcer
                                                                                       Actual Stress:
                                                                                       Hindenburg Announcer
            Hansen (1988)                         Pitch                                Simulated Stress:
                                                  Glottal Source                       Fast. Slow. Loud., Soft,
                                                  Duration                              Clear, Angry, Question,
                                                  Intensity                             Lombard Effect, Computer
                                                  Vocal Tract Spcctrum                  Response Task Stress
                                                  (+200 Speech Features)               Actual Stress:
                                                                                       Roller-Coaster Ride Speech,
                                                                                       Psychiatric Emotional
                                                                                        Analysis




                                                                     12




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           3 AcoustidPhonetic Analysis of Speech under Stress
           In order to perform an in depth study, a comprehensive speech under stress database, entitled
           SUSAS (Speech Under Simulated and Actual Stress) was formulated (Hansen, 1988; Hansen and
           Bou-Ghazale, 1997). The database is partitioned into five domains, encompassing a wide variety
           of stresses and emotions. A total of 32 speakers (1 3 female, 19 male, with ages ranging from 22
           to 76 were employed to generate in excess of 16,000 utterances. Table 2 illustrates the various
           domains present in the database. The vocabulary consists of 35 aircraft communication words
           containing a number of subsets that are difficult for recognition systems.

                               Table 2: The SUSAS Speech under Simulated and Actual Stress Database.



             Domain                Type of Stress or Emotion                        Speakers          County       Vocabulary

                             Simulated Stress                                       9 Speakers         8820          35 Aircraft
                             Slow soft                                              (All Male)                     Communication
                             Fast Loud                                                                                 Words
                             Angry Clear
                             Question
              Single                    Calibratcd Workload                         9 Speakers         1890          35 Aircraft
             Tracking                      Tracking Task:                           (All Male)                     Communication
               Task                    Moderate & High Stress                                                          Words
                                           Lombard Effect
               Dual        I         Acauisition & Comoensatorv          I          8 SDeakers    I    4320    I     35 Aircraft
             Tracking                      Tracking Task:                            (4'Male)                      Communication
               Task                    Moderate & High Stress                       (4 Female)                         Words
              Actual               Amusement Park Roller-Coaster                    9 Speakers         500           35 Aircraft
              Speech               Helicopeter Cockpit Recordings            (4 male, 3 Female)                    Communication
              Under             (G-Force, Lombard Effect, Noise, Fear,               (2 Male)                          Words
               Stress                          Anxiety)
             Psychiatric                  Patient Interfiews:                       8 Speakers         600         Conversational
             Analysis                     (Depression, Fear,                        (6 Female)                     Speech:Phrases
                                           Anxiety, Angry)                           (2 Male)                       & Sentences



            3.1     Analysis Overview of Speech Under Stress
            In this section, we summarize the analysis conducted on speech from (i) Simulated stress or
            emotion, and Simulated workload tusk or Lombard effect}, followed by (ii) probe studies using
           Actual speech under stress. In this context, simulated conditions refer to areas where talkers
            were asked to either speak in a prescribed emotional manner, or perform some computer
            response task while uttering speech. For these domains, control of experimental conditions and




                                                                         13




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           environmental factors were possible (e.g., vocabulary, task difficulty). Actual conditions refer to
           areas where talkers are in environments similar to real stressful situations. These domains differ
           fiom simulated conditions in their lack of control in experimental and environmental factors
           (e.g., varying noise levels, task difficulty, vocabulary choice).

           To our knowledge, there is no singly reliable acoustic indicator of psychological stress. There
           has been a lack of consistent results in past research efforts. After considering experimental
           design and analysis, it is apparent that past approaches to stress analysis suffer fiom one to five
           of problems summarized as follows; (i) analysis based on too few speakers, (ii) analysis based on
           too few utterances, (iii) analysis based on a limited set of parameters with no consideration
           within speech sound classcs, (iv) no statistical analysis to determine if changes are statistically
           significant, (v) no confirmation of simulated results with those from actual recordings. Here, we
           address these problems in the context of fundamental frequency, duration, and intensity, glottal
           source, and spectral factors. The analysis included extensive parametric and non-parametric
           statistical tests (see Hansen, 1998a, 1998b).


           3.2      Analysis of Fundamental Frequency
           The first area considered for stress evaluation involves characteristics of fundamental frequency
            f,, including contours, mean, variability, and distribution.

           A subjective evaluation of more than 400 fo contours was conducted across all stress conditions
           (sample contours4 are shown in Fig. 1). The overall shape of the contours for fast and slow
           speech did not change appreciably. Angry and loud contours had much higher variability than

           neutral, with angry the highest mean and variability of all stress conditions considered.                          fo
           contours of soft speech were almost always smoother than neutral. Speech under Lombard effect
           had a slight elevated mean, but the contours appeared similar in shape. Contours for moderate
           and high workload task conditions were similar to neutral.


            Here, the f, contours for the word "histogram" are shown continuous, because the timing of the unvoiced
           obstruent /s/ varies during production across the stress styles, so endpoints of the contours are joined in this
           example, and all statistical analysis was performed directly on frame based findmental frequency values.




                                                                      14




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
             Figure 1: Distribution of fundamental frequency based on fundamental frequency estimates from neutral,
              angry, fast, slow, loud, soft, clear, Lombard effect, moderate (50%), and high (70%( workload condition
                                                            speaking styles.

           Next, we consider differences in mean, variance, and distribution of pitch ( f,). Since a number
           of statistical tests performed assume sample variables to be Gaussian distributed, a comparison
           of f, distribution contours was performed (see Fig.1). We are primarily interested in seeing

           whether the distribution shape differs substantially from Gaussian. f, distributions for neutral,
           clear, slow and fast have similar shapes with a bimodal concentration. Negative kurtosis values
           (from Table ) confirm distributions which are more flat as compared to Gaussian. Lombard and
           loud f, distributions had similar shape, along with values of skewness and kurtosis, though the

           range of loud f , was wider. The soft fo distribution was highly concentrated with a very small
           variance, which was confirmed by a large positive kurtosis value suggesting a peaked
           distribution. Of the    f, distributions considered, loud and angry styles were judged not to be
            Gaussian. Angry resulted in a very irregular shaped distribution, with large concentrations
           towards higher frequencies.

            Finally, below we summarize some of the key findings for analysis of pitch mean and variance,
           based on speech data from the SUSAS database.




                                                                1s



Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                           Summary of Key Results: Mean Fundamental Frequency vs. Stress
           e    The position of mean fofrom highest to lowest versus speaking style is shown below.
                             Fundamental Freq. Condition                      Shiftinmean    f,
                             Highest                    Awry                 +?3% stat. Significant
                                                         Loud                +48% stat. Significant
                                                         Lombard             +IO% stat. Significant
                                                         Clear               +4% stat. Significant
                                                         Fast                +6% stat. Significant
                                                        Neutral
                                                        Slow                 -2%
                                                        Task Condition 70%   -2%
                                                        Task Condition 50%   -3%
                             Lowest                      Soft                -5% stat. significant
           e    Mean f,values may be used as significant indicators for speech in soft, fast, clear, Lombard,
                angry, or loud styles when compared to neutral conditions.
           e    Loud, angry, and Lombard mean f , are all significantly different from all other styles
                considered.
           e    Mean fo was not a significant indicator for moderate versus high task workload conditions.
           e    Speech under Lombard effect gave mean f,values most closely associated with                fo   from
                fast and clear conditions.
           e    Changes in mean f,,based on Student's t-tests, appears to be a consistent and reliable stress
                indicator over a wide variety of conditions.
                        Summary of Kev Results: Variance of Fundamental Frequency vs. Stress
           e    The position of    fo   variability from highest to lowest versus speaking style is shown below.
                   Pitch                Condition                            Shift in Standard Deviation
                   Highest              Angry                                +506% stat. significant
                                        Loud                                 +2 13% stat. significant
                                        Lombard                              +55% stat. significant
                                        Clear                                +59% stat. significant
                                        Slow                                 + 19% stat. significant
                                        Fast                                 +2%
                                        Task Condition 50%                   +3%
                                        Task Condition 70%                   +2%
                                        Neutral
                    Lowest              Soft                                 28% stat. significant
            e   Variance of fo values may be used as significant stress indicators for speech in soft, loud,
                angry, clear, or Lombard styles when compared to neutral conditions.
            e   Soft and loud fo variance are significantly different from all styles considered.
            e   Pitch variance was not significantly different for moderate versus high task workload
                conditions.
            e   Pitch variance was unreliable for slow and fast stress conditions.
            e   Pitch variance for clear and Lombard conditions are similar, but different from all other
                styles considered.




                                                                    16




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           3.3     Analysis of Duration
           In order to address duration in speech under stress adequately, analysis was partitioned into
           stress relayers across four areas. The first two focused on overall word and individual speech
           class (vowel, consonant, semivowel, and diphthong) durations. Third, analysis within speech
           classes provided detailed indicators of duration shifts between classes. Fourth, because overall
           word duration may supersede the requirements of lengthening consonantal periods (or
           semivowel, diphthong periods), several duration ratio measures are proposed.

           Several comments concerning durational effects caused by prosodic features may help explain
           the durational variation caused by stress. There have been a multitude of studies investigating
           durational variations which arise from prosodic conditions (Fry, 1955; Creelman, 1962; House,
            1962; Perkell and Klatt, 1986). A number of more recent studies have considered timing and
           height of pitch contours for female speakers (van Santen and Hirschberg, 1994), phone/syllable
           duration and timing representations for text-to-speech synthesis (van Santen, 1995), pitch and
           duration in signaling emotion (Ofuka, Campbell, et al., 1994), and segment duration in hidden
           Markov model speech recognition (Levinson, 1986; Wang, et al. 1996). Basic data and initial
           prosodic rules, which govern consonant and vowel duration, can be found in studies by Klatt
           (1973,76), Fry (1955), House (1962), and Umeda (1975,77). Duration patterns have also been
            studied in an attempt to arrive at principles of motor organization by Lindblom (1963),
            Lindblom, Lyberg, and Holmgren (1977), and Kohler (1986). Barnwell (1971) was the first to
            identify a limit to the temporal compressibility of vowels when they are followed by an unvoiced
            consonant and/or by an additional syllable.      In a later study, Klatt (1973) expressed this
            incompressibility in a formula, and applied it as a rule to adjust consonant durations for various
            shortening effects (Klatt, 1976).

            Below, we summarize results from the statistical evaluation of mean and variance of word and
            phoneme class duration.




                                                            17




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                     Summary of Key Results: Mean Duration vs. Stress
           0     Mean duration from highest to lowest versus talking style for all speech classes (* =
                 significant with respect to neutral)
                                                       Shift in Mean Duration
               Word                 Vowel               Consonant             Semivowel       Diphthong
           SL     +73%          SL*    +84%         C*          +84%     SL*       +112%   SL*      +94%
           C*     +39%          A*     +69%         SL*         +52%     LM*       +63%    A*       +64%
           A*     +38%          L*     +58%         SO          +24%     A         +42%    L*       +53%
           L*     +36%          C      +26%         C7          +22%     c         +39%    LM       +3 0%
           LM*    +20%          LM     +24%         C5          +12%     L         +27%    SO       +9%
           so     +7%           N                   LM          +4%      c5        +20%    c        +4vo
           c
           7          +5%       so            -8%   L           +3%      so        +19%    N
           c
           5          +1%       c5            -8%   N                    c7        +14%    C7       -7%
           N                    c7            -8%   A           -12%     N                 C5       -8%
           F*         -26%      F*           -28%   F*          -27%     F         -27%    F        -27%
           0     Mean word duration values may be used as significant indicators for speech in slow, clear,
                 angry, loud, Lombard, or fast styles when compared to neutral conditions
           0     Slow and fast mean word duration are all significantly different from all other styles
                 considered
           0     Clear mean consonant duration was significantly different from all styles except slow
           0     Word and phoneme class duration are not significant indicators for moderate vs. high task
                 workload conditions
                                     Summary of Key Results: Duration Variance vs. Stress
           0     Duration variance from highest to lowest versus speaking (* = significant with respect to
                 neutral)
                                                     Shift in Duration Variance
                   Word             Vowel               Consonant             Semivowel          Diphthong
           SL*        +173%     A*     +191%        C*         +456% A*           +1045%   SL*         +324%
           A*         +l28%     SL*    + 166%       SL*        +294%      SL*     +942%    A           +112%
           C*         +122%     L*     +141%        L*         +106% LM*          +531%    L           +70%
           L          +56%      C*     +115%        A*         +83%       C*      +370%    LM          +6%
           LM         +32%      LM     +65%         c7*        +78%       L*      +326%    c7          +3%
           N                    N                   so*        +63%       C5      +150%    C           +1%
            so         - 1 1%   c5         -4%      LM         +44%       C7      +106%    N
           c5          -1 1     c7         -4%      c5         +39%       so      +91%     c5         -27%
           c7          -22%     so         -22%     N                     F       +45%     SO         -66%
            F          -33%     F*         -54%     F*         -39%       N                F          -70%




                                                                18




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
               Duration variance increased for slow speech in all domains (word, vowel, consonant,
               semivowel, diphthong
               Duration variance decreased for most domains under fast stress condition
               Duration variance significantly increased for angry speech
               Duration variance generally increased for loud speech, but was mixed for soft speech
               Clear consonant duration variance was significantly different from all styles
               Duration variance is not a significant indicator for moderate versus high task workload
               conditions
           Since overall word duration may supersede requirements for lengthening of consonants (or other
           speech classes), several duration ratio measures were proposed. The following three5 ratios were
           considered; i) a consonant versus vowel duration ratio (CVDR), ii) a consonant versus
           semivowel duration ratio (CSVDR), and iii) a vowel versus semivowel duration ratio (VSVDR),




           where duration values         d   c,L,,,,F   (stress)   are for a particular phoneme class and stress condition. It
           is suggested that such ratios can be used to determine directions in which speakers vary their
           duration patterns under stress. By using neutral ratios as baseline values for comparison, one can
           determine how phone class duration varies for individual stress styles.




           ’ Duration ratios with respect to dipthongs were not considered, due to the limited number of examples available in
           the Talking Styles stress domain.




                                                                            19




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           CVDR and CSVDR suggest that there is a shift in percentage time spent in vowels and
           semivowels towards consonants for soft, clear, and to a lesser degree the two task conditions.
           CVDR and VSVDR also revealed increased vowel duration at the expense of consonant and
           semivowel portions for angry and loud speech. It is difficult to get a clear picture of the global
           changes in duration from simply comparing the duration ratios.                 Therefore, a pictorial
           representation of global duration shifts is presented in Fig.2. A bar graph, proportional to
           average word length from the SUSAS database is shown for each stress condition.                  The
           percentage of vowel, semivowel, and consonant duration with respect to an overall average word
           duration is also shown within each shaded section. The percentage is simply the ratio of average
           phoneme class duration to that of an avcrage word duration assuming one vowel, consonant, and
           semivowel. All calculations are based on tabulated values. As an example, the 24% consonant
           duration for neutral was obtained by assuming an ideal stressed word with one phoneme from
           each class as follows,

                                          word   = vowel+ semivowel   + consonant                            (4)




                                           295 = 165 + 59 + 71              (in msec.).                      (6)

           The consonant percentage is simply the ratio of the average consonant to ideal word duration.




                                                               71
                                                        24% = -xlOO                                          (8)
                                                              285

           The arrows in Fig.2 indicate significant shifts in duration based on CVDR, CSVDR, and
           VSVDR. As an example, angry speech results in significant increases in vowel duration at the
           expense of semivowel and consonant duration. It is apparent from the results presented here the
           presence of stress influences overall and individual duration characteristics.




                                                              20




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           3.4    Analysis of Intensity
           The control of vocal intensity is based on adjustments of laryngeal and subglottal variables. In
           addition, past research on the effects of intensity for speech intelligibility has also served to
           improve the knowledge of how speakers vary intensity in typical speech production. An analysis
           of consonant strength and precision was performed by House, et a1.(1965). In this investigation,
           consonant-vowel amplitude ratios (CVAR) were measured for two speakers differing in
           intelligibility as measured by the Modified Rhyme Test. It was found that the more intelligible
           speaker had CVARs 2-4 dB higher than the less intelligible speaker. Hecker (1974) attempted
           to increase speaker intelligibility by increasing the CVAR. This was accomplished by splicing
           out the consonant, increasing its amplitude, and re-splicing it into the word. After processing,
           intelligibility based on the Modified Rhyme Test showed an increase from 78% to 8 1% at 4dB of
           signal-to-noise ratio, a small but significant increase. A number of studies have also considered
           changes in vocal effort (Perkell and Klatt, 1986) and presence of the Lombard effect (Hanley and
           Harvey, 1965; Pearsons, et al., 1977; Junqua, 1993,96).

           Below, we summarize the primary findings from analysis of mean and variance in word and
           phoneme class intensity for various speech styles under stress.

                                   Summary of Key Results: Mean Intensitv vs. Stress
           Mean RMS intensity from highest to lowest versus speaking style for all speech classes (*      =

           significant with respect to neutral)

                                                    Shift of Mean RMS Intensity




                                                            21




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                               GLOBAL SHIFTS IN DURATION
                                           VOWEL               SEMIVOWEL           CONSONANT
                                                         L I                 L I

                                           d,,%d,,,             dsv%dw              d,O/od,
                          NEUTRAL
                                                                           470 MSEC


                          SLOW                                                                           827 USEC


                          FAST
                                                                  353 MSEC

                          SOFT
                                                                               509 MSEC
                                                                  -
                           LOUD                                                            650 MSEC


                           ANGRY
                                                                                            662 MSEC


                           CLEAR
                                                                                              666 MSEC
                                                                   7


                           CON0-!%
                                                                             482 MSEC


                           COND-70
                                                                               501 MSEC
                                                                       4---
                           LOMBARD
                                                                                      572 MSEC




            Figure 2: A pictorial representation of global duration shifts for speech under stress. The length of each bar
             graph is proportional to each style's average duration. Speech class percentages shown for each style are
               based on an ideal word containing one phoneme from each class. Arrows indicate significant shifts in
                                        duration bascd on phoneme ratios as a result of stress.




                                                                  22




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                Mean RMS word intensity values may be used as significant indicators for speech in angry,
                loud, and high workload task styles when compared to neutral conditions
                Loud and angry mean RMS word intensity are significantly different from all other styles
                considered
                Loud and angry mean RMS vowel and diphthong intensities are significantly different from
                all styles considered
                Mean RMS consonant and semivowel intensity are not significant stress indicators for any
                style considered
                Mean RMS intensity is not a significant indicator for moderate versus high task workload
                conditions
                                  Sunimarv of Key Results: Intensity Variance vs. Stress
                RMS intensity variance from highest to lowest versus stress style
                (* = significant with respect to neutral)
                                              Shift in the Variance of RMS Intensitv




                                                                                                      J

           SL        -31%     LM       -14%        LM        +lo%       SL         -17%   L    -55%
           c7        -33%     SL       -18%        N                    so         -20%   SL   -62%
           C         -47%     so       -32%        F          -8%       C          -41%   LM   -78%

                Variance of RMS word intensity may be used as a significant indicator for speech in angry
                and loud styles when compared to neutral
                Variance of loud and angry RMS word intensity is significantly different from most other
                styles considered
                Variance of angry RMS vowel and semivowel intensities were significantly different from
                most styles considered
                Variance of RMS consonant and diphthong intensity were not significant stress indicators for
                most styles
                Variance of RMS intensity (for word or phoneme class) was not a significant indicator for
                moderate versus high workload task conditions
           Next, it may be beneficial to reflect on the intensity variation between individual phoneme
           classes. Consider the case when a talker is speaking under fast or Lombard effect in noisy
            environmental conditions. A talker could maintain overall word intensity, yet vary a particular
           phoneme class with respect to another. Hence, several average RMS ratio measures were




                                                                23




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           formed. Three ratios were considered: i) consonant versus vowel amplitude ratio (CVAR), ii)
           consonant versus semivowel amplitude ratio (CSVAR), and iii)                           vowel versus semivowel
           amplitude ratio (VSVAR). These ratios are used to determine in which directions speakers vary
           their intensity patterns under stress.

           CVARs for fast, slow, and Lombard effect conditions were relatively constant. Increased
           CVARs resulted for soft and both task conditions, which suggest talkers emphasize consonant
           amplitude with respect to vowel amplitude under these stress conditions. Decreases in CVAR's
           for loud, angry, and clear styles signify further importance in vowel rather than consonant
           amplitudes. CSVARs also demonstrate a talker's emphasis of consonant versus semivowel
           amplitudes for soft, Lombard, and both task conditions. Decreased CSVAR was noted for only
           loud and angry styles. Finally, VSVAR generally result in further vowel emphasis. Only the soft
           speaking style results in decreased VSVAR, with loud having the highest. In order to get an
           overall perspective of changes in intensity across the various styles, a pictorial representation is
           shown in Fig.3. The clear bar graphs are proportional to RMS word intensity for each style.
           Shaded regions within each bar graph indicate average RMS intensity values for vowel,
           semivowel, and consonant phoneme classes6.                      Triangles below each bar graph indicate
           statistically significant shifts in phoneme class intensity. A single arrow indicates a strong shift
           in average Rh4S intensity from one class to the other. A double arrow indicates an extreme shift
           in RMS intensity (from weaker to stronger). Phoneme class shifts indicate opposite movement
           for soft and loud speech classes. For loud speech, vowel amplitudes are strongly emphasized,
           while in soft speech consonant amplitudes are emphasized.                         Fast speech had little or no
           movement between phoneme classes.




             Phone class heights have all been scaled by a factor of 213 so word FWS intensities are visible in the presentation.




                                                                     24




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                   GLOBAL SHIFTS IN INTENSITY
                                                                        -
                                                                        .5c




                                                                                                            I




                             II
                             -               -
                                             .9d
                             .8d
                                                                              .




              Figure 3: A pictorial representation of global intensity and shifts in intensity for speech under stress. The
               height of each bar graph is proportional to each style's average RMS word intensity. Speech class RMS
                      values are also shown. Arrows indicate significant shifts in intensity as a result of stress.




                                                                   25




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           3.5    Glottal Source Spectral Analysis
           In this section, we focus on glottal source effects. There are a variety of characteristics relating to
           speech excitation which are adjusted to convey the stress or emotional state of a speaker. We
           have seen that the fundamental frequency of vocal fold movement is a statistically reliable
           indicator of many stressful speaking conditions. In addition to rate, aspects such as duration of
           each laryngeal pulse (both open and closed glottal periods), the instant of glottal closure, or the
           shape of each pulse play important roles in a talker's ability to vary source characteristics.

           An analysis of glottal source spectral characteristics was performed for SUSAS speech data.
           Utterances rich in vowel content but lacking adjacent nasal portions were chosen. An algorithm
           was developed for analysis of the distribution of frame energy for each stress condition. The
           division between voiced (high frame energy) and unvoiced (low frame energy) speech is quite
           apparent in all cases. These frame energy distributions can also serve as possible stress
           indicators.   For example, high energy frame concentration increased for angry, loud, and
           Lombard conditions. However, low energy frame concentration increased for clear, slow and
           soft conditions. A shift was also observed for frames with moderate energy (40 to 60 dB) toward
           primarily higher regions. This was observed for loud and angry styles, thus indicating that under
           these conditions, the time duration spent during transitional periods between voiced and
           unvoiced portions is reduced. A voiced energy cutoff was selected from corresponding frame
           energy distributions close to the upper peak in the frame distributions (i.e., normally between 65
           to 70 dB). Frames above the threshold are extracted and a gain normalized periodogram spectral
           estimate found for each frame. Periodogranis from all selected frames are averaged to remove
           the effects of the varying vocal-tract response. This leaves an estimate of the glottal source
           spectrum. Each selected frame's energy is also averaged to obtain a final gain factor for the
           glottal spectrum. This was performed for each of the ten stress conditions.




                                                             26




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                          GLOTTAL
                                                SOURCE SPECTAUU            GLOITMWACE
                                                                                    SPECTRUM
                                                                                                SLOW




                                          GLOITALSOURCE
                                                      SPECTRUM
                                 "1
                                      i                      ccnoso
                                 BO f




             Figure 4: Glottal source spectral estimates based on non-nasalized utterances for neutral, loud, soft, fast,
               slow, moderate (CondSO\o/) and high (Cond70\%) computer workload conditions, angry, clear, and
             Lombard effect stress talking styles. (Note: A +6dB/octave spectral roll-off should be added to remove the
                                               effects of the lip radiation component.)




                                                                      27




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           3.6       Analysis of Vocal Tract Articulatory Characteristics
           It is reasonable to hypothesize that stress factors will also affect the position and rate of change
           of the articulators, which shape the vocal-tract. It has been suggested that these changes may
           represent a major contributor to the reduced performance of present-day recognition algorithms
           in stressful environments (Hansen, 1988, 1996). Therefore, we consider an initial analysis of
           vocal tract structure based on sample articulatory profiles. Previous articulatory studies have
           considered methods to estimate vocal tract configuration based on the acoustic signal
           (Kobayashi, Yagyu, Shirai, 1991; Wakita, 1973). The analysis here is based upon a linear
           acoustic tube model with speech sampled at 8 kHz. In order visualize the effects of stress on
           physical vocal tract shape, the inoveineiits throughout the vocal tract can be displayed by
           superimposing a time sequence of estimated vocal tract shapes for a chosen phoneme. The vocal
           tract shape analysis algorithm assumes a known normalized area function and acoustic tube
           length.    The algorithm begins by computing the sagittal distance function by assuming a
           cylindrical vocal tract. Next, a set of rigid points from the glottis to the upper teeth (and rigid
           upper lip) models the hard palate. With the hard palate model in place, the soft palate and
           pharynx are approximated by forming a dependence upon the sagittal distance function. Finally,
           the lower lips are modeled using one of four rigid models dependent upon the acoustic tube
           length.

           An analysis of articulatory changes in vocal tract shape under neutral and various stress
           conditions was performed for extracted phoneme sequences from SUSAS. Fig.5 illustrates a set
           of vocal tract shapes which are superimposed for each frame in the analysis window (the number
           of extracted frames are summarized for each stress condition). For Neutral, there is some
           movement of the articulators in the pharynx and oral cavities (as there should be for the
           production of the /r-iy/ phone sequence in "freeze"). There is also limited movement for the Soft
           speaking condition. However, for Angry, Loud, and Lombard conditions, there is significant
           perturbation in the blade and dorsum of the tongue and the lips. This extreme vocal tract
           variation is also present in the same phone sequence from the Actual stress domain (speech from
           roller-coaster rides). This suggests that when a speaker is under stress, typical vocal tract
           movement is effected, suggesting a quantifiable perturbation in articulator position.          This




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           characteristic was used as one of several features for a study on stressed speech classification by
           Womack and Hansen (1 996).




                                                                  26 FMS                    40 F u v u




            Figure 5: Sample vocal tract articulatory profiles for the phoneme sequence M y / from the wordfreeze across
             SUSAS speech under stress conditions. Each speech frame analysis width was 24ms,with a skip rate of 8ms.
               The number of frames indicate the /r-iy/ duration over which the profiles are plotted (e.g., 39 frames x/
                                                        8ms/frame = 312ms).


           3.7      Vocal Tract Spectrographic Analysis
           Our initial analysis of vocal tract spectral structure focuses on sample spectrographic analysis of
           speech under stress. Several hundred spectrograms were informally compared across stress
           conditions in SUSAS. Fig.6 illustrates example responses for the word help spoken under stress
           conditions. Final stop releases were in general not present in high stress styles such as Angry,




                                                                 29




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Loud, and most Actual stress examples. Stop release time was normally longer for Clear and at
           times Lombard effect conditions. For Angry, Loud, and Lombard stress conditions, the high
           frequency energy generally increases with more irregular formant structure. Formants are also
           higher in amplitude and more clearly defined. This was partially confirmed in the previous
           analysis on the glottal source spectrum.

           The spectral characteristics illustrated in spectrographic analysis suggest that the presence of
           stress based information can be obtained from a statistical analysis of formant location and
           bandwidth. A more complete discussion of the statistical analysis of individual phonemes across
           formant location and bandwidth can be found in Hansen, 1998b.




                Figure 6: Spectral Responses under Stress Caption Sample vocal tract spectral responses from help
                                      utterances in the SUSAS speech under stress database.




                                                               30




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           4 Stress Classification
           The field of computer based voice stress detection is an emerging area. There has been some
           activity in commercial voice stress analysis in applications for forensic science (Cestaro, 1995).
           These methods are typically based on some aspects of pitch perturbation or micro-tremors
           (Lippoid, 1971). However, these commercial systems are not universally accepted by speech
           scientists because the 'stress' in these cases is normally associated with deception.

           The focus here is exclusively on stress based speech production variations resulting from task
           workload, Lombard effect, or emotional/psychological changes. Recently, a number of studies
           have been reported which focus directly on the formulation of computer based stress detection.

           Several methods have been proposed based on neural network classifiers. For example, Hansen
           and Womack (1996) considered a neural network based stress classifier using five different
           cepstral feature sets. Features that were found to be the most useful were the auto-correlation
           Me1 AC,and cross-correlation Me1 xC, ,,, (XC-Mel) cepstral parameters. Further classification
           studies have expanded on these neural network approaches using target driven features (Womack
           and Hansen, 1996). In that method, a wide selection of features were automatically extracted
           including articulatory measures, pitch, phone duration, and a variety of spectral based
           information. Next, the most effective feature subset for each targeted stress condition was
           determined during training, and only those targeted features used during classification. This
           allows the classifier to use the most discriminating features for classification of each stress style.

           Other methods have also been proposed based on the nonlinear Teager Energy Operator (TEO)
           (Cairns and Hansen, 1994a, 1994b), where the shape of a duration normalized energy profile was
           used in a hidden.Markov model based stress classifier. That study, clearly demonstrated the
           potential a TEO-based feature could have in improving stress classification performance.
           Motivated by this work, several recent investigations have considered more extensive feature
           processing methods based on TEO principles (Zhou, Hansen, Kaiser 1998a,b).

           In the following sections, we first consider stress classification experiments which use linear
           based speech features and optimum Bayesian detection theory.               These experiments were




                                                             31




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           conducted on features such as duration, intensity, pitch, glottal source, and vocal tract spectrum,
           In a recent study, several TEO-based nonlinear features were found to be very effective for
           stress classification (Zhou, Hansen, Kaiser 1998). Therefore, in Section 4.3 one nonlinear based
           feature is described, with results presented for both classification and assessment of speaker
           stress.


           4.1       Bayesian Stress Classificationwith Linear Speech Features
           Having established relationships between speech production under stress and speech feature
           variation (Hansen 1998a,b), we now turn to the related problem of classification of speech under
           stress. Our task here is to formulate an algorithm for detection of speech spoken under one
           particular stress style versus neutral speech.      It has been shown that there are observable
           differences in duration, intensity, pitch, glottal source information, and formant locations
           between neutral and stressed speech. Therefore, it is worthwhile to evaluate their performance
           for stress classification, or stress detection. Here the two terms, classification and detection, can
           be used interchangeably since only pairwise classification is considered. Two processing stages
           are required for stress detection. In the first stage, acoustical features are extracted from an input
           speech waveform. The second stage is focused on detection of stressed speech from neutral
           using one or more available methods. A variety of methods exist for stress detection which
           include, but not limit to, detection-theory based methods, methods based on distance measures,
           neural network classifiers, and statistical modeling based techniques. In this section, we employ
           two methods, one using a Bayesian hypothesis-testing framework, and the other using a distance
           measure to detect stressed versus neutral speech.


           4.1.I Description of Features

           For the five linear features used for stress classification, only vowel sections were extracted from
           the simulated domain of the SUSAS database for evaluation. The sample length of each vowel
           in msec is used as the duration feature. The intensity feature is defined as,




                                                             32




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          where    s ( i ) (i = l,..., K )   represents the K individual samples in the vowel. Pitch, glottal source
           information, and formant locations are extracted on a frame basis with frame length being 32
           msec and an overlap length between adjacent frames of 16 msec. The modified simple inverse
           filter tracking (MSIFT) algorithm (Arslan, 1996) is employed to extract pitch frequencies from
           vowel speech waveforms. Spectral slope was used as the glottal source feature. It is difficult to
           obtain the glottal spectral slope from the raw vowel speech waveform due to the coupling effect
           between the sub-glottal structure and forward portion of the vocal tract. To avoid this effect,
           only data obtained during closed vocal fold periods was used, which unfortunately limits the
           available data. Also, it is difficult to accurately locate the boundaries between vocal fold closing
           and opening periods. As an approximation, a frame based log average amplitude FFT was
           computed versus log frequency for each vowel section and used to determine boundaries.

           The fourth feature is the slope of the glottal source spectrum. A straight line is used to
           approximate excitation spectral envelope, and the linek slope is considered as the glottal spectral
           slope. Finally, for the last set of features, the first two formant locations are used, since these
           were shown shown to change measurably between neutral and stressed speech (Hansen 1998b).
           Here, the ESPS/xwaves function "formant" was employed to extract formant locations for all
           vowels in the SUSAS database (Entropic, 1993).


           4.1.2   Detection-theory Bayesian HypothesisTesting

           A flexible framework for stress detection can be easily established using detection theory. For
           such a scheme, there are two hypotheses termed H O and H I . Under HO , the speech is neutral;
                                                                                                    ...,xM ;M
           while under HI , the speech is stressed. Given an input speech feature vector, x, (x = xl,
           is the vector length) the following two conditional probability densities (PDF) are estimated,
           p(xlH0)and p(xlH1). With these            PDFs, the likelihood ratio, a , is then defined as,




           The decision of whether the input speech is neutral or stressed is made by comparing the
           likelihood or log likelihood ratio with a pre-defined threshold, p . If it is bigger thanp ,the input




                                                                      33




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           speech is labeled as stressed; otherwise it is classified as neutral. The value of p depends on
           what criterion is used for detection. In a stress classification system, a criterion should be
           selected so that the two important probabilities, the false acceptance rate (FAR) and the false
           rejection rate (FRR), should be as low as possible. Obviously, it is not possible to minimize both
           FAR and FRR, and hence, a compromise must be made between FA and FR. For some systems,
           the requirement for one probability is more important than the other. For a stress classification
           system, however, we are only interested in the overall accuracy and have no preference for either
           FAR or FRR. Therefore, the value of p corresponding to equal error (FAR=FRR) rate (EER) is
           selected. In the experiments performed here, the values of FAR and FRR were calculated as the
           ratio of the number of falsely accepted vowels to the total number of vowels, and the ratio of the
           number falsely rejected vowels to the total number of vowels, respectively. By changing the
           threshold value, the value of p corresponding to EER can be found.

           In order to form the likelihood ratio in Eq.10, we must first estimate the PDFs
           (p(xIHO)andp(xlHl)) of both the neutral and stressed speech features.       If we assume that all
           components    b,,x2,..., xM)of the feature vector     x are independent and identically distributed

           Gaussian random variables with mean, p,,, and variance,      0,”, under neutral conditions, but with
           a different mean,     and
                               ,uY     variance ot under stressed conditions, then the individual feature
           component PDFs conditioned on neutral (H0)or stressed (HI)speech is as follows,




                                                                                                          (12)

           With these PDFs and assuming statistical independence, the overall conditional probabilities
            p(xlH0)and p(xlH1)can be computed as,




                                                            34




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Substituting Eq. 13 and 14 into Eq. 10, the likelihood ratio can be computed as,




           Taking the logorithm of each side, the log likelihood ratio is obtained as follows,




           where ji and   c2and are the estimated mean and variance of the input sample feature vector,   X,


           which are defined as,




                                                           35




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Similarly, if we assume that all feature vector components          &,,x2,-..,xM)
                                                                                          are independent and
           identically distributed from a Gamma distribution, r(a, p)with a = a, and P = P,,under neutral
           conditions, but with   u = a, and p = p , under   stressed conditions, the PDFs are formed as,




           The conditional probabilities are then obtained as,




           Substituting Eq.21 and 22 into Eq. 10 we obtain the likelihood ratio,          a , and the log likelihood
           ratio, 1n2, for the case where sample features are Gamma distributed              hi > 0,i = 1,2...,M),   as
           follows,

                                                  P(XlH1)
                                             l=pO




                                                                  36




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          where ji is the estimated mean of the input sample vector, x, as defined by Eq. 17, and               filnis
          defined as,




          The decision of whether the input speech is neutral or stressed is made by comparing the
          likelihood (Eq. 15 for Gaussian distributed features or 23 for Gamma distributed features) or log
           likelihood ratio (Eq. 16 or 24) with a pre-defined threshold, p   .   If it is bigger than p, the input
           speech is labeled as stressed; otherwise it is classified as neutral. The value of pdepends on
           what criterion is used for detection. In a stress classification system, a criterion should be
           selected so that the two important probabilities, the false acceptance rate (FAR) and the false
           rejection rate (FRR), should be as low as possible. Obviously, it is not possible to minimize both
           FAR and FRR, and hence, a comproniise must be made between FA and FR. For some systems,
           the requirement for one probability is more important than the other. For a stress classification
           system, however, we are only interested in the overall accuracy and have no preference for either
           FAR or FRR. Therefore, the value of p corresponding to equal error (FAR=FRR) rate (EER) is
           selected. In the experiments performed here, the values of FAR and FRR were calculated as the
           ratio of the number of falsely accepted vowels to the total number of vowels, and the ratio of the
           number falsely rejected vowels to the total number of vowels, respectively. By changing the
           threshold value, the value of p corresponding to EER can be found.


           4.1.3   Distance Measure Testing

           It is also possible to detect stressed speech from neutral using a distance measure with prior
           trained feature distributions. Given an input speech feature vector, (x= xi.x2       ,..a,   x ~ ) ; Mis the

           vector length, two values, the distance between x and the neutral speech feature distribution, d, ,
           and the distance between x and the stressed speech feature distribution, d , ,are computed as,




                                                           37




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           where   p , , , c ~ , , p , , ~are
                                           ,    means and standard deviations for the neutral and stressed speech
           features, which are obtained from training data;              ,ii a n d 6   are the sampled estimated mean and
           standard deviation of the coinponeiits of the input vector, x, as defined in Eq.17 and 18
           respectively. This distance measure reflects how close the input test speech feature vector is to
           the feature distributions of neutral and stressed speech data. If d, is smaller than d3,, the input
           vector x is labeled as neutral, otherwise, it is assigned as stressed. The distance scores can also
           be used to quantify the degree of stress content in the test data.


           4.2     Linear Feature Based Evaluations
           A 33 word vocabulary' under neutral, angry, loud, and Lombard effect speaking styles from the
           simulated domain of the SUSAS database was employed for evaluations. For each test token, all
           samples corresponding to vowels were extracted. Other voiced data such as diphthongs, liquids,
           glides, and nasals were not considered due to changing spectral structure from articulatory
           movement. It is believed that the muscle control needed for such articulatory movement would
           also be effected under stress. Vowels were selected to investigate vocal fold changes under
           stress and static vocal tract adjustments due to stress. From all identified vowels, duration,
           intensity, pitch, glottal spectral slope, and formant locations were extracted. For each feature, all
           extracted data was used to estimate the density function of the feature distribution, and then
           obtain the ROC (receive operation characteristic) curve for the Bayesian hypothesis-testing
           method. In order to achieve open-set performance in the test phase, the entire vowel data set was
           first divided for each feature into 10 equal-size groups. For each set of the 10 groups, one group
           is set aside and the remaining data (9 groups) used to obtain the EER threshold for Bayesian

           'For these evaluations, the two words "dcstination" and "histogram" were set aside because of the increased impact
           of lexical stress on polysyllable words. The remaining 33 word vocabulary consisting of 26 monosyllable words
           and 7 two-syllable words.




                                                                    38




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           hypothesis-testing method, and the mean and variance for the distance measure approach. The
           final error rate is obtained by accumulating all error rates from 10 open-set tests. The next five
           subsections consider stress detection performance using the optimum Bayesian detection scheme
           for a feature in each speech production domain (duration, intensity, pitch, glottal source, vocal
           tract spectrum).


           4.2.1   Duration

           For the Bayesian hypothesis-testing method, PDFs of vowel duration were first estimated to form
           the likelihood ratio. Using phone segment label information, a vowel duration histogram was
           obtained, following by fitting a Gamma distribution to the data histogram (examples for the loud
           speaking style are shown in Fig. 7a. Based on this Gamma pdf, the ROC for open-set test
           performance was obtained for the Bayesian hypothesis-testing method. To find average test
           results, the data was dividcd for each feature into 10 equal size sets. For each of the 10 sets, we
           test with one set and train with the other 9 to calculate the average EER threshold for the
           Bayesian hypothesis testing approach, and the mean and variance of the feature distribution for
           the distance measure approach.         Fig.8a shows the ROC of detecting speech under "loud"
           speaking style from neutral speech using duration. Table 3 lists the open-set test results by using
           the Bayesian hypothesis-testing method as well as using the distance measure approach. Several
           testing feature vector lengths (1, 5 , 10) were used to obtain ROC curves and error rates. From
           the results in ROC and table, increasing the input vector length does not significantly improve
           the detection accuracy (especially for detection of Lombard effect versus neutral speech using
           the Bayesian hypothesis-testing method).       Also, Table 3 shows that the distance measure
           approach produces slightly better Performance for Lombard effect and loud speech, but slightly
           lower results for angry speech when compared with the Bayesian hypothesis-testing method. In
           general, given the error rate levels for the three stress classes tested, vowel duration is not a
           strong feature for stress detection.




                                                            39




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                   Table 3: Error Rate (percentage) of open-set Stress Detection Test using Duration as the feature.




           4.2.2     Intensity

           For each vowel, we use Eq. 9 to calculate its root mean square (RMS) intensity. From a plot of
           the histogram, it was determined that the Gaussian PDF would fit the intensity distribution well.
           From Eq. 9, it is clear that the intensity feature can never be negative while a Gaussian PDF
           ranges from      -a t o m .   To solve this conflict, a conditional PDF, &(X?O),           is used to fit the
           intensity distribution. f ( & ~ > o ) is obtained as follows,




           where    p   and a2 are the mean and variance. Fig. 7b shows how a conditional Gaussian PDF fits
           the intensity distribution for all vowels spoken under the loud stress condition.

           Based on the conditional Gaussian PDF, the Bayesian hypothesis-testing method was used to
           classify stressed speech from neutral. ROC curves for each stress condition were obtained
            (sample ROC is shown in Fig. 8. In a similar manner to that used for duration, the open-set test
           results for the Bayesian hypothesis-testing method and distance measure approach were obtained
            and summarized in Table 4.




                                                                  40




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                   Table 4: Error Rate (percentage) of Open-set Stress Detection Test Using Intensity as the Feature
                                       Vector   I           Error Rate: Stress Stvle of Test Soeech INTENSITY




           The ROC curves in Fig. 8 and open-set test results in Table 4 show that increasing input vector
           length does improve performance, especially for detecting angry and loud speech for the
           Bayesian hypothesis-testing method. As for the distance measure approach, increasing input
           vector length does not always improve performance. The open-set test results also show that
           both methods perform better for detection angry and loud speech than for detecting Lombard
           effect speech.


           4.2.3     Pitch
           Frame-based pitch measurements were extracted for the input neutral and stressed data, and the
           resulting histogram showed that a conditional Gaussian PDF was suitable for model distribution
           of this feature. Fig. 7c, Fig. 8c, and Table 5 show the pitch distribution, ROC curves for the
           Bayesian hypothesis-testing method, and open-set test results for both methods, respectively.
           Note that all zero pitch values are removed from ROC plots and open-set tests.

                     Table 5: Error Rate (percentage) of Open-set Stress Detection Test Using Pitch as the Feature




           Compared to duration and intensity, pitch resulted in much better performance for stress
           detection. In a similar manner to intensity, pitch performs better for detection of angry and loud
           speech than for Lombard effect speech when using the Bayesian hypothesis-testing method. For
           detection of loud versus neutral speech, the Bayesian hypothesis-testing method achieves very




                                                                   41




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           high accuracy. The distance measure method produced a similar level of performance with pitch
           as the feature.


           4.2.4   Glottal Source Spectrum

           For estimation of the glottal source spectral slope, only those vowels which were longer than 5
           frames (i.e., 96 msec) are used (in order to get reliable slope estimates). Since glottal spectral
           slopes for vowel sections are almost all negative, the resulting feature histogram shows an
           envelope that is close to a Gamma distribution. In order to fit Gamma distribution to the feature
           histogram (shown in Eq. 19 and Eq. 20), only the absolute value of each spectral slope was
            considered (sample Gamma distribution for loud speech is shown in Fig. 7D. The ROC curves
            for the Bayesian hypothesis-testing method are shown in Fig. 8, and open-set test results for both
            Bayesian hypothesis-testing method and distance measure approach are summarized in Table 6.

               Table 6: Error Rate (percentage) of Open-set Stress Detection Test Using Glottal Spectral Slope as the
                                                             Feature




                                                                           ~~




            The open-set test results from the Bayesian hypothesis-testing method show that spectral slope is
            more suitable for detecting angry speech than for detection of loud or Lombard effect speech
            from neutral.     In spite of this, it still does not produce a reasonable levelof accuracy for
            classifying angry versus neutral speech. One possible reason for this result is that a more direct
            glottal source estimation method inight be needed, since the results presented in (Hansen, 1998b)
            seem to suggest that glottal spectral slope should be more successfil. The distance measure
            approach shows a similar level of performance as that obtained using the Bayesian hypothesis-
            testing method.




                                                                 42




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           4.2.5   Vocal Tract Spectrum
           In the evaluation of vocal tract spectral structure, first and second formant location was used.
           Since it was of interest to reduce vowel phoneme dependent traits (i.e.,the absolute vowel
           formant location), formant locatioii measurements were made with respect to the deviation from
           the expected average value. Therefore, using the expected average formant locations obtained
           from (Deller, Hansen, and Proakis, 1999; page 125), we subtract off the expected formant
           location knowing the particular vowel data under test (single and uppercase ARPABET labels
           are used for phonemes from Deller, Hansen, and Proakis, 1993; page 118).                      Using this
           conversion, formant location deviations of all vowels can be collected into a histogram and were
           shown to fit well to a Gaussian PDF (shown in Fig. 7e,f for first and second formants). Fig. Se,f
           shows ROC curves for the Bayesian hypothesis-testing method for different vector lengths. The
           open-set test results are summarized in Table 7. A comparison of ROCs and distance measure
           performance, we conclude that first and second individual formant location are not suitable for
           stress detection.

           Table 7: Error Rate (percentage) of Open-set Stress Detection Test Using First and Second Formant Location
                                                         as the Features




                                                               43




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                     (a.) DURATION
                                 DISTRIBUTION                  (b.) INTENSITY DISTRIBUTION
                     ,.IO"




                    ..(c.)         PITCH DISTRIBUTION       (d.) GLOTTAL
                                                                       SPECTRALSLOPE DISTRIBUTION




                     (e.)          F1 LOCATION
                                             DISTRIBUTION         (f.) FZ LOCATION DISTRIBUTION
                     ,*.     ,a4                                 ,,I   Io-
                                                                   I                                  1




                         Gaussian and Gamma p d b used to approximate the feature distkbution of vowels under
              loud speaking style. (a.) duration: T(a,0 ) with (a= 4.4402,p = 45.6920);
              (b.) intensity: N ( p , u 2 1 X 2 0) with ( p = 9.99 x 103,u= 1.16 x lo7);
              (c.) pitch: N(p,u'l.Y 2 0) with (1= 192 Hz, u2 = 2094);
              (d.) glottal spectral slope: r(a,P)with (a= 4.2329,4 = 3.6612);
              (e.) fist formant location: N ( p , o Z )with ( p = 73.28,~   = 1.32 x 103);
              (1.) second formant location: N ( p , o ' ) with ( p = -39.90,~   = 6.89 x IO').



                                                  Figure 7: Gaussian and Gamma pdfs




                                                                 44




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                   (a.) DURATION
                               ROC                             (b.) INTENSITYROC




                   (c.)   PITCHROC




                    (e.) F1 LOCATIONROC




                          ROC detection curves for “loud” versus neutral speech (vowels) uaing input vector
             lengths of ( l , S , l O ) represented as (solid line *:. dashed line e. dotted line A) for:
             (a.) duration: EER(*) = 38.32%;EER(o) = 50.77%; EER(A) = 33.33%
             (b.) intensity: EER(*) = 32.74%; EER(0) = 23.08%; EER(A) = 20.51%
             (E.) pitch: EER(’) = 11.47%; EERIo) = 9.86%: EERfA) = 6- A O %
             (d.) glottal spectral slope: EER(*) = 40.51%; EER(ojG 32.22%; EER(A) = 54.48%
             (e.) first formant location: EER(*) = 45.67%; EER(o) = 45.515%; EER(A) = 43.07%
             (f.) second formant location: EER(*) = 46.94%; EER(a) = 46.32%; EER(A) = 47.4Q%




                                                 Figure 8: ROC detection curves




                                                                45




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           4.2.6          Discussion of Linear Speech Features

           Based on Tables 3, 4, 5 , 6, and 7, the following observations can be made: (1) that pitch is the
           best feature for stress classification among the five features considered, (2) error rates generally
           decrease as feature vector length increases, (3) performance differences exist between different
           stress styles, and (4) mean vowel formant locations are not suitable for stress classification. The
           results in this section have therefore established stress classification performance using linear
           speech production based features with two types of optimum detection methods.


           4.3     Stress Classification Using Nonlinear Speech Features
           In this section, recently proposed approaches to stress classification that employ Teager Energy
           Operator (TEO) based processing are considered. Three were proposed in the study by Zhou,
           Hansen, and Kaiser (1998a), and a fourth was discussed in Zhou, Hansen, and Kaiser (1998b).
           Here, we briefly consider the basic principles of the TEO, and one nonlinear feature for stress
           classification (TEO-CB-Auto-Env). This is followed by evaluations using stressed speech data
           from SUSAS for classification. Finally, we consider a comparison of three features for stress
           assessment in speech using actually emergency data provided by NATO IST/TG-01.


           4.3.1   Teager Energy Operator

           According to studies by Teager (1980, 1983), the assumption that airflow propagates as a plane
           wave in the vocal tract may not hold, since the flow is actually separated and concomitant
           vortices are distributed throughout the vocal tract. Based on the theory of the oscillation pattern
           of a simple spring--mass system, Teager developed an energy operator to measure the energy for
           simple sinusoids which has been suggested as being a useful element for speech. The simple and
           elegant form of thc operator was introduced by Kaiser (1990, 1993) as,




                                                            46




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           where     v[.]is the Teager Energy Operator (TEO), and                        ~ ( t is
                                                                                                )   a single-frequency component of
           the continuous speech signal. Kaiser (1990, 1993) derived the operator for discrete-time signals
           from its continuous form               t,vc   b(t)],as,


           where &)is the sampled speech signal.

           The TEO is typically applied to a bandpass filtered speech signal, since its intent is to reflect the
           energy of the nonlinear energy flow within the vocal tract for a single resonant frequency. Under
           this condition, the resulting TEO profile can be used to decompose a speech signal into its AM
           and FM components within a certain frequency band via,




           where ~ ( n=)x ( n ) - x ( n - 1) t,v[.]      is the TEO operator as shown in Eq. 3 1, f(n)is the FM component
           at sample n , and a(.) is the AM component at sample n . On the basis of this work, Maragos,
            Kaiser, and Quatieri (1993a,b) proposed a nonlinear model which represents the speech signal
            4)as,
                                                                                                                               (34)
                                                                            Ill=]

            where
                                                                                                                                (35)

            is a combined AM and FM structure representing a speech resonance at the mth formant with a
            center frequency F,,          = f,,,  .   In this relation, a,,,(t)is the time-varying amplitude, and qm(r)isthe
            frequency modulating signal at the                  177th   formant.




                                                                                    47




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Although the TEO is formulated for single-frequency signals or signals with a single resonant
           frequency, previous studies have shown that the TEO energy of a multi-frequency signal is not
           only different from that of single-frequency signal but also reflects interactions between different
           frequency components (Zhou, Hansen, and Kaiser 1998a,b). This characteristic extends the use
           of TEO to speech signals filtered with wide bandwidth band-pass filters (BPF). In the next
           section, we consider one TEO based features for stress classification.


           4.3.2   TEO-CB-Auto-Env: Critical Band Based TEO Autocorrelation Envelope

           Empirically, the human auditory system is assumed to be a filtering process which partitions the
           entire audible frequency range into many critical bands (Yost, 1994). Based on this assumption,
           a nonlinear feature is proposed that employs a critical band based filterbank to filter the speech
           signal followed by TEO processing (see Fig. 9) Each filter in the filterbank is a Gabor bandpass
           filter, with the effective RMS bandwidth being the corresponding critical band. This feature is
           an extension to previous TEO based features which have been proposed (Zhou, Hansen, and
           Kaiser 1998a), and preliminary classification results have also been reported (Zhou, Hansen, and
           Kaiser 1998b). Here we consider a comparison with other features for classification, and extend
           the basic ideas for the problem of stress assessment.




                                       Figure 9: TEO-CB-Auto-Env Feature Extraction

           To extract the TEO-CB-Auto-Env feature, each TEO profile of a Gabor BPF output is segmented
           into 200-sample (25 msec) frames with 100-sample (12.5 msec) overlap between adjacent
           frames. Next, M normalized TEO autocorrelation envelope area parameters are extracted for
           each time frame (Le., one for each critical band), where M is the total number of critical bands.
           This is the TEO-CB-Auto-Env feature vector per frame.            Fig. 9 shows the entire feature




                                                            48




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           extraction procedure. Since each critical band possesses a much narrower bandwidth than the 1
           lcHz bandwidth used for BPFs in the "30-Auto-Env feature (discussed in Zhou, Hansen, and
           Kaiser 1998a), post Gabor bandpass filtering centered at median F O is not needed in TEO-CB-
           Auto-Env extraction. This makes the new feature independent of the accuracy of median FO
           estimation.

           In practice, all TEO profiles are segmented into many frames and all autocorrelation functions
           are normalized. As a result, the constant autocorrelation function is represented as a decaying
           straight line from (OJ) to (N,O), where N is the frame length. Those variations caused by harmonic
           distribution as well as by modulations from stress are expected to be reflected by the change in
           the TEO autocorrelation envelopes.


           4.4    TEO Based Stress Detection Evaluations
           Evaluations were also conducted using the SUSAS, Speech Under Simulated and Actual Stress
           database (see Hansen, 1998, for a discussion). In experiments discussed here, angry, loud and
           Lombard effect styles were used from SUSAS for simulated stress (speakers were requested to
           speak in that style; 85 dB SPL pink noise played through headphones was used to simulate the
           Lombard effect). Data for SUSAS actual stress was selected from the subject motion-fear
           domain. In the actual domain, a series of controlled speech data collection experiments were
           performed with speakers riding an amusement park roller coaster.

           Since the TEO is more applicable for the voiced sound than for the unvoiced sound, only voiced
           sections of all word utterances were used for the evaluation. A baseline 5-state HMM-based
           stress classifier with continuous Gaussian mixture distributions was employed for the
           evaluations. For the purposes of comparison, a frame based pitch and MFCC features (Davis
           and Mermelstein, 1980) were used.




                                                           49




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                   STRESS CLASSIFICATION RESULTS
                           SIMULATED DOMAIN                  ACTUAL DOMAIN
                             0 NEUTRAL                        0 NEUTRAL
                             0 ANGRY                          PJ ACTUAL
                             e LOUD
                             Q LOMBARD
                                                                                                         w




                                                                               1         I                   I
                                    Pitch                        MFCC                 TEO-CB-Auto-Env
                 MEAN :           m = 88.5%                    m = 89.5%                       =
                                                                                         m 94.2%
                 STD :            u = 7.22                     u = 5.73                      u = 3.97




              Figure 10: Pairwise Stress Classification Results (Mean and standard deviation of overall neutravstress
           classification rates are shown; Different speaker groups were used for simulated and actual stress conditions)


           The evaluation results are shown in Fig. 10. In general, the TEO based feature was effective in
           classifying stressed speech from neutral for both simulated and actual stress situations. We
           should expect that the performance for the neutral versus actual stress domain to be better than
           simulated domain (angry, loud, Lombard effect), since the speakers clearly demonstrated
           extreme levels of stress for this data, The TEO-CB-Auto-Env feature with its fine frequency
           band partitions, provides the most effective and consistent level of stress classification
           performance compared with MFCC and pitch information.

           The evaluations in this section have shown that the proposed nonlinear based TEO-CB-Auto-Env
           feature is effective in the classification of speech under stress in both simulated and actual stress
           settings.   This assumes that the goal is to detect the presence of stress.                  In some voice




                                                                 50




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           communication settings, it is also necessary to assess the level of stress in a speaker's voice. The
           next section considers both linear and nonlinear based features for the task of stress assessment
           using actual emergency military voice communications between aircraft pilots from the SUSC-0
           stress database.




                                                            51




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           5 Stress Assessment
           In many commercial, law enforcement, and military applications, it is necessary to assess
           whether or not, as well as the degree to which, a speaker is under stress. To evaluate the
           techniques discussed and their ability to detect real stress, the SUSC-0 database containing
           speech of pilots under stress was processed (in a later section, we present an equivalent
           evaluation of speech data from the Mt. Carmel law enforcement encounter). The SUSC-0
           database is from NATO IST-TGO 1 , which consists of actual aircraft pilot communications under
           emergency situations'. Specifically, the Mayday2 domain in SUSC-0 was used, which contains
           speech data between a pilot and controller collected from the initial ground aircraft system
           check, through preliminary discovery of engine emergency, until safe resolution of the
           emergency. The different stress degrees experienced by the pilot are reflected by his speech in
           Mayday2.         Twelve (12) sentences from the SUSC-0 database were extracted to represent
           different speaking styles for the assessment evaluation. Table 11 shows the 12 sentences from
           SUSC-0, where No. 1 represents ground systems check; in sentences 2-7 the pilot understands
           there is a problem and is working through a series a checks to determine the cause and to attempt
           to remedy the cause; sentence 7-11 the pilot realizes now that he is in an extreme emergency and
           stands a real possibility of not being able to land his aircraft; finally in No. 12 he has landed his
           aircraft and expresses relief.

           A baseline HMM-based stress assessor with continuous Gaussian mixture distributions was used
           for the evaluation. Two reference HMM models, one representing neutral speech and the other
           representing stressed speech, were trained. All voiced segments of the word "help" under neutral
           conditions in SUSAS database were used to train the neutral HMM reference model. For the
           stressed HMM refercnce model, two different data sets were trained, one from a combination of
           simulated angry, loud, and Lombard stress conditions, and one from that actual stress roller
           coaster and free fall ride data, respectively. If a speech feature can assess the degree of stress
           regardless of text, the log likelihood ratio of the unknown speech generated by the stressed


           'Sample audio files for stressed speech databases used in this study, SUSAS and SUSC-0, are available from the
           NATO IST/TG-0 1 Web page on Speech Under Stress: h ~ : / / c s l u . c o l o r a d o . e d u / r s ~ ~ S T ~ S S / i n f o . h ~ l




                                                                            52




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           HMM model versus the neutral HMM model should be able to indicate whether it is more likely
           under stress or neutral. Since the TEO-based autocorrelation envelope feature (TEO-CB-Auto-
           Env), MFCCs, and frame-based pitch information were shown to be very effective for stress
           classification, they were used to assess the stress for SUSC-0 data. Since both the TEO-based
           feature and pitch information are only useful for voiced speech, the assessment is based on the
           extracted voiced portions from each utterance. To consider the variations within each utterance,
           4 voiced portions per utterance (shown in Table 11) are extracted for the assessment. Note that
           the neutral and stress HMM classification models were trained from the /eh/ phoneme in help,
           and that almost all tested voiced sections consisted of different phonemes.

           Table 8: Sentences from SUSC-0 used for Stress Assessment Evaluation. Note that bold uppercase characters
                      represent voiced sections which were used for overall stress assessment of that sentence.




             11   I                 I'm h o t I nEEd the cAbLe ...              II         I d l i y l ley/ lax-ll
           _
           12 I_                    mAn I thOUGlJt I wAs gone              ,                lael l a d I d la01

           The assessment results are shown in Fig. 14. Here, a single score is obtained by finding an
           average output score across the four extracted voiced sections per sentence. Generally speaking,
           the recordings begin in a neutral relaxed setting (sentences 1-2), then move into concern while
           pilot begins to determine the cause of the problem (sentences 3-7). Finally, the pilot determines
           that the emergency is serious and must land the aircraft without power (sentences 8-11).
           Sentence number 12 indicates his relief after a safe landing.

           Both figures ((a) and (b) in Fig. 14) show that the general assessment score trend is similar
           regardless of which anchor stress HMM reference model is used (note that a negative likelihood




                                                                     53




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           difference score means that the 'neutral' HMM model is more likely, and that a positive score
           means the 'stressed' HMM model is more likely). The results do show the stress HMM reference
           model trained from actual SUSAS stressed speech has larger fluctuations among assessment
           scores. This may be because that model represents an extreme case of stress. It is noted that
           SUSC-0 recordings can at times have high levels of background noise, so it is possible that stress
           assessment could be affected by this distortion'.              The stress level profile versus increasing
           sentence location showed liinitcd variation for MFCC features. This occurs, because while there
           are significant changes in spectral structure on a per phoneme basis as demonstrated in (Hansen,
           1998b), the differences in phoneme content for the voiced sections analyzed are more dissimilar
           to either neutral or stressed MFCC trained HMM model (this explains why the difference in log-
           likelihood scores are close to zero, since both models give similar scores).                           For pitch
           (fundamental frequcncy) versus time, we see that the neutral model is selected for sentence
           counts 1-7, with a sharp change towards the stressed HMM model for 8-12. We note that for
           sentence example 9, there were irregular pitch values resulting from the pitch estimation scheme
           which were not corrected (ix., we wanted to compare performance of features without user
           intervention). Finally, the TEO-CB-Auto-Env feature produced more meaningful scores for the
           case of a neutral versus Actual stress trained reference HMM model as opposed to a simulated
           stress trained reference HMM. Again, the neutral model received very high scores (large
           negative likelihood difference score) for sentence entries 1-7. Sentence entries 8-1 2 produced
           scores which were more associated with the stressed model in both test cases. Since the neutral
           reference HMM model was the same in both test cases, the difference in scores reflect
           differences in the strcssed reference model. The results here demonstrate that the proposed
           feature can be used for the purposes of stress assessment, though it is suggested that the stressed
           speech reference model should be traincd on data which reflects the desired type of stress to be
           assessed. Also, future studies could consider the influence of other distortions for assessment,
           including channel/microphone differences and acoustic background interference.




            In this study, we choose not to perform speech enhancement due to the potential of introducing spectral based
           processing artifacts (Hansen 1999).




                                                                   54




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          A second evaluation for stress assessment will be presented in Section 7, which specifically
          considers the law enforcement voice recordings from the shoot-out at Mount Cannel.

                            HMM MODELvs. SIMUIATED
                      NEUTRAL                         HMM
                                                 STRESS                                MODEL
                      20
                            -
                 8    15
                      10    -
                 8g    5 -
                       0 -
                4     -5    -
                 8 -10-
                 z    -
                 p”5
                 w-20 -                                              TEO-CB-Auto-Env

                -p
                                                                A**.’* d
                 3
                      -25   -                                             Pitch




                      20    f                                                             1




                                *---+r      MFCC


                 I




                 9-’= -20
                                                 -.+---
                                                          A-.
                 e
                 & -25 -            .-._ --- -
                                    ;-      6-                  -
                                                                ’
                                                                ,   -I.
                 0
                      -30-      a            ‘




            Figure 11: Assessment results for pilot’s speech from Mayday2 domain of SUSC-0 database (Log likelihood
             ratio is shown along Y-axis while sentence number is shown along X-axis): (a) Neutral vs Simulated stress
            (Loud, Angry and Lombard) HMM reference models; (b) Neutral vs Actual stress HMM reference models




                                                                           55




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           6 ConventionaI/Comme rciaI Voice Stress Analyzer Features
           In this section, we consider an evaluation of several traditional features which have been used in
          the development of commercial voice stress analyzers. The results here are presented in the form
           of a series of experiments. The three features considered include: (i) normalized pitch frequency,
           (ii) periodicity, and (iii) pitch jitter.     The evaluations were conducted using three stressed
           speaking styles extracted from the SUSAS speech database. The stressed speech conditions
           include: Angry, Loud, and Lombard effect.


           6.1     Features: Normalized Pitch, Periodicity, Jitter
           The scaled pitch measure is computed using the autocorrelation method. For the ith frame of
           windowed speech,     si (n), the   maximum valued autocorrelation lag, m,,   (i)   is computed using the
           function,




           The pitch frequency of the signal is obtained by dividing the sample rate, Fs,,,,p,e, by the
           maximum valued autocorrelation lag,




           Finally, scaled pitch is obtained by first applying the constraint that ~ O H 5Z ~ , ( i ) <F,,"',   and
           dividing by a maximum allowable pitch frequency (FT"          = 400Hz)   ,




           Scaled pitch values range from 0 to 1 with values near 1 typically observed for speech under
           extreme stress.




                                                                56




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Periodicity represents the degree of voicing state of the speech waveform. It is simply computed
           as the ratio of the energy of the   /17,,,,,   autocorrelation lag:




           Jitter is related to the frame-to-frame variation in pitch period and essentially measures small
           fluctuations in glottal cycle lengths. Lct            v(i)   represent the absolute difference between the pitch
           period at frame i and frame i-1 :




           Jitter, &)is computed as follows

                                                                5[V(n)-V(n+l)]
                                                 J ( i )=
                                                            f [P(i- I)+ P.)i(   P(i+ l)]

           6.2     CVSA: Computer Voice Stress Analyzer
           The operation of the computer voice stress analyzer (CVSA) is based on the notion that muscles
           and limbs of the human body exhibit a natural tremor rate ranging between 8 to 12 Hz. There are
           several underlying assumptions made about speech production which leads to the formulation of
           the device. First, since vocal chords are primarily muscular tissue, it is assumed that the voice
           fundamental frequencies are modulated by an 8 to 12 Hz "microtremor". Second, increased
           levels of arousal or stress contribute to additional tension in the vocal chords. This results in a
           reduction of the natural tremor amplitude. Finally, it is assumed that l'microtremorsll are not
           audible to the listener, but measurable using computer aided algorithms.

           Various devices have been constructed to measure microtremors in the human voice. The analog
           device known as the Psychological Stress Evaluator (PSE) was studied by VanDercar, et. a1
           (1980). The general operation of the device consists of four basic modes. Each operation mode
           (known as Mode 1 to Mode 4) controls the degree to which the signal is filtered. The filtering in
           all four modes was accomplished using a combination resistor and capacitor circuit to produce




                                                                          57




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          varying degrees of low-pass response. In Mode 3, for example, the PSE circuitry consists of a
          4.6   pF   capacitor in parallel with a 30Kn resistor.

          After reviewing the literature for the CVSA as described in (Cestaro, 1995), we implemented a
          Matlab version of the CVSA. The Matlab software is very simple in that it implements the
           digital filter described by Mode 3 operation of the PSE device. The software assumes input
           speech sampled at 8 kHz and outputs a time-domain waveform shape analogous to the pen-
           drawings illustrated in (VanDercar, et. al, 1980).

           During processing, the speech signal is first passed through an 8 times oversampling to simulate
           the one-eighth tape play speed of Mode 3. After oversampling, the waveform is passed through
           a low-pass digital filter with frequency response derived from the resistorhapacitor description
           of the analog device. The Matlab code listing is shown below:

                     function z = cvsa(x)

                        samp = 8000;
                        pass = 12;
                        stop = 15;

                        x = resample(x,S, 1);
                        x(find(x<=O)) = zeros(length(find(x<=O)), 1);
                        y =x;
                        [n,Wn,beta,typ] = kaiserord([pass stop],[l 01, [0.01 0.11, 8000 );
                        b = firl(n, Wn, typ, l<aiser(n+I,beta), 'noscale');
                        z = filter(b, 1,y);

                  PW z ) ;
           The CVSA output is analyzed visually. Four aspects of the output waveform are assumed to
           contribute to reveal the degree of vocal stress. These include: amplitude, leading edge, cyclic
           rate change, and "blocking". A description of each term and it's visual manifestation can be
           found in (VanDercar, et al., 1980). The most important indicator of stress or deception in speech
           is thought to be "blocking". Blocking occurs when straight parallel lines are seen in the output to
           form an envelope over the CVSA signal. Evaluation of the implemented CVSA scheme is
           presented in Section 7.




                                                              58




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           6.3     Evaluations: Normalized Pitch, Periodicity, Jitter
           The speech data consisted of simulated stress from the SUSAS speech database. Specifically, 56
           isolated words from each of 9 speakers were used to estimate GMM (Gaussian Mixture hidden
           Markov Model) based models for each stressed condition. The remaining 14 words were used
           for open test evaluation. Due to limited data, a round-robin trainhest paradigm was used.
           During processing, each word token was first processed using an automatic end-point detection
           algorithm. Next, the (3) features were extracted every 10 msec from 30 msec windowed portions
           of data.

           The evaluation consisted of a pair-wise stress classification task. Data submitted for test was
           assumed to be either neutral data or one of three stressed speaking styles. The classifier must
           therefore decide if the data is either neutral or stressed.

           The evaluation consisted of subinittiiig the test set data (different from training data) to each
           GMM (normal, angry, loud, Lombard). The output scores for each frame were used to compute
           a frame-based log likelihood ratio. The average of the frame-based measures were computed
           over a single isolated word and the output compared to a decision threshold. Values greater than
           the threshold are considered to be from normal speaking conditions while values less than the
           threshold constituted stressed speaking style. The results summarized below are presented in the
           form of a series of experiments which serve to determine if the GMM classifier structure, or the
           input speech data type, influence stress classification performance.

           Exueriment I : In order to determine the influence of the number of mixtures in the GMM
           classifier, we ran an experiment with three different mixture sizes. All three features (Le.,
           normalized pitch frequency, periodicity, and pitch jitter) were used as a per frame vector. The
           results are shown in Table 9. In general, as the number of Gaussian mixtures is increased, the
           ability of the classifier to more closely reprcscnt the changing feature structure should increase.
           As the results in Table 91a show, there is only a slight increase in performance as the number of
           mixtures increase.     Since excitation features change more significantly for angry and loud
           speech, we would expect their performance to be much better than for Lombard speech. While




                                                              59




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           this is true, the difference is not as large as one might expect if we simply considered mean pitch
           changes.




                 Normal vs.       Painvise GMM-Based Stress Classification Results
                    (la)                32 mixtures             64 mixtures             128 mixtures
                   AW3-Y                   72.1%                    70.9%                  7 1.4%
                   Loud                    69.2%                   72.2%                   75.8%
                  Lombard                  62.7%                    59.6%                  64.4%
                    Pa)                 32 mixtures             64 mixtures             128 mixtures
                   Angry                   75.0%                    75.0%                  73.9%
                   Loud                    77.6%                    71.7%                  71.2%
                  Lombard                  63.7%                    63.3%                  59.6%




           Experiment 2: In this experiment, the conditions are the same as that for Experiment 1, with the
           exception that only voiced speech sections were used in the 3-feature vector per fiame. To
           determine which frames were voiced, we extracted all framew with a periodicity measure greater
           than 0.30. The results in Table 9 (2a) are for the case when the pitch mean is removed, and 9
           (2b) are for the case when pitch mean is not removed. In cases where pitch mean was previously
           shown to change significantly (Le., loud and angry), the stress classification results were better.
           The results are about the same for Lombard speech.

           Experiment 3: Several experiments were also performed were we augment the three excitation
           features with the first and second-order derivatives. Results for Table 9 (3a) are for the case for
           a combined 6 feature vector (3 static, 3 first-order derivatives) in the stress classification. In this
           scenario, stress classification performance improves for Lombard speech, but little real




                                                              60




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           improvement is observed for angry or loud. If the second-order derivatives are included (now a
           9 feature vector per frame; results in Table 9 (3b), there is a measurable level of improvement.
           This was especially true for the 64 mixture case, and less so for the 128 mixture case. Again,
           including static, along with first and second order derivatives generally provides better resolving
           power for the classifier.

           Experiment 4: Having establishcd a baseline system, using 64 mixtures, we set out to explore
           several issues involved in the training process. One issue of interest is that when different
           classes of features are used, quite often their variances will encompass a wide range. To reduce
           these effects, we set a variance threshold during the training process (two experiments were
           performed; one with a variance floor of 0.001 instead of the standard 0.01 (Table 10 (4a)); and
           one with a variance floor of0.0001 (Table 10 (4b)). Comparing results from Table 10 (4a) with
           Table 9 (3b) (64 mixture column), we see that reducing the variance floor increases classification
           performance, with good gains for loud and Lombard stress styles. However, dropping the
           variance threshold too low, results in a slight loss in performance.

           Exueriment 5: In addition to adjustments in the feature variance floor during training, the number
           of iterations, given the training corpus, can also effect classification performance. Too many
           iterations, will result in a model that is too specialized for the training set (especially true if the
           training token size is small). Too few iterations will produce a classifier which is to general.
           Again, this issue will be based on the amount and speaker set range in the available training data.
           In this experiment, we kept the same configuration as that for Experiment 4a, but considered
           increasing the number of iterations of the traditional Baum-Welch hidden Markov model training
           algorithm from 10 to 20. The results are summarized in Table 10 (5). Again, the additional
           training iterations, coupled with the adjustment in the feature variance floor, produces another
           slight increase in classification performance. We also tried an experiment where we used this
           set-up with frames which had a higher degree of voicing to see if transitional frames between
           voiced and unvoiced speech had much influence in the classifier performance. The results were
           almost the same, thus suggesting that transitional frames do not significantly impact performance
           for these stress conditions.




                                                             61




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
             Table 10: Experiments using (i) normalizcd pitch frcqucncy, (ii) periodicity, and (iii) pitch jitter as a three
            feature set for a GMM (Gaussian mixture model) stress classifier. Here, test cases explore differences in the
              minimum feature variance during training, the number of training iterations, and augmenting excitation
              based features with vocalt tract spectral features (MFCCs). The last experiment considers neutral versus
                                                      grouped stress conditions.
                                                                  Pairwise GMM-Based Stress ClassificationResults
                                                                Angry           Loud                Lombard
                              Normal vs.
                       (4a) variance floor:O.OOl                 86.4%          90.5%                82.0%
                      (4b) variance floor:O.OOOl                 83.9%          88.9%                80.5%
                      (5) Training: 20 iterations               87.4%           92.9%                8 1.O%
                          (6a) with MFCCs                       94.6%           95.9%                87.5%
                  (6b)with MFCC, deltas, delta-deltas           92.6%           95.6%                86.9%
                    (7)Neutral vs. grouped Stress               93.1%           96.2%                87.4%

           Experiment 6: In the experiinents thus far, we have considered different forms of features which
           represent excitation characteristics. However, it has been shown that stress also effects spectral
           structure as reflected in the vocal tract structure. In this experiment, we augment the three
           excitation features with traditional spectral based MFCC parameters, which generally reflect
           vocal tract structure. To help reducc the effect of glottal source information on the MFCC
           parameters, we performed a pre-emphasis (coefficient of 0.97). A 20 set filterbank was used to
           obtain 8 MFCC spectral features per speech data frame. The results in Table 10 (6) showed a
           marked improvement for all three stress conditions. We also considered the case where first and
           second order derivatives were included. In order to reduce the impact of the fine spectral
           structure, we reduced the number of static MFCC parameters from 8 to 4,and included 4 delta-
           MFCC and 4-delta-delta MFCC parameters (Le., first and second order derivatives). The delta
           features reflect the time rate of change of the static spectral structure. While including delta and
           delta-delta MFCC parameters have been shown to improve recognition of speech under stress,
           there was either no change or a slight loss in stress classification performance when included.
           Other experiments were also pcrformed where we increased the variance of the excitation
           features by a scale constant, so that they would have more influence over spectral features. The
           results were within 0.1% of the values obtained in Table 10 (6a) and 10 (6b).

           We point out herc, that the use of spectral structure assumes that we have some examples of the
           speaker(s) in both neutral and stressed speaking conditions. Mean normalized excitation features




                                                                   62




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           generally are less speaker dependent, and therefore more appropriate for use when training
           speaker data is obtained from different speakers in similar test conditions.

           Experiment 7: In this last experiment, we consider a test condition originally proposed by
           Womack and Hansen ( I 996), where instead of a binary stress classification decision, we assume
           that the speech is either neutral or stressed, and determine an overall detection rate. This
           essentially groups the thrcc stress conditions into one class (we use all three stressed GMM
           models during the test, and if any one is selected over the neutral model, the input is classified as
           stressed). This decision process does not record an error if an incorrect stressed model is
           selected (i.e., if the input token is under angry stressed condition, and the loud stressed model is
           selected, then the input was correctly identified as being under stress). This scenario was chosen,
           because in many situations spealters are not producing speech under a single style, but in fact
           typically display a mixture of conditions. The results, Table 10 (7), are nearly the same as those
           for the case when MFCCs are included.

           In summary, the best Gaussian mixture model based classifier for these stress conditions are as
           follows: excitation features include normalized pitch, periodicity, and jitter with their first and
           second order derivatives, use 20 itcratioiis of the training algorithm, reduce the feature training
           variance threshold to 0.001, use 64 mixtures per model, and include at least some form of vocal
           tract spectral structure (MFCCs) if data is available.




                                                            63




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           7 Stress Analysis: Mt. Carmel Data
           In this section, we consider analysis and evaluation of the actual stressed speech from Mt.-
           Carmel. In Section 7.1 example feature plots are compared between the excitation features
           discussed in Section 6.1 for sample SUSAS and Carmel speech data. Section7.2 considers stress
           assessment using pitch, MFCCs, and the nonlinear TEO based feature for the Mt. Carmel data.
           The Carmel data represents audio recordings between individuals during a law enforcement
           encounter with armed extremists.


           7.1     Example Excitation Feature Plots
           In the previous section, we discussed a number of experiments to determine the usefblness of
           traditional excitation features for stress classification. Here, we use the same Gaussian mixture
           model classifier trained using the Maximum Likelihood approach.             The evaluation here,
           however, is focused on a comparison of these features with CVSA for both Mt. Carmel law
           enforcement data and SUSAS speech under stress data. Several frames of processed speech
           output for (1) Normalized pitch, (2) Jitter, and (3) CVSA output from Matlab are considered.
           While it is difficult to make certain judgements from only a few examples of stressed and neutral
           speech, we use a comparison with examples from SUSAS which contained much more test data.

           The first plot (Fig. 12) shows results for telephone speech collected from a 91 1 call made during
           the FBI raid on Mt. Carmel. Here, we see that the high-stress condition results in normalized
           pitch values near 1 throughout the beginning and end of the audio fragment. There is also an
           increase in the jitter output near the middle of the segment. For the CVSA output, we see that
           the variations in the output waveform are reduced for the case of the high-stressed speech, which
           we would expect for the case when microtremors are absent due to the presence of stress. This
           would also, however, contradict expectations of "blocking" which should be readily visible for
           speech under stress.

           In order to compare these results with earlier evaluations, we repeated these evaluations with
           speech data from SUSAS. Data from the neutral word llfix'l and the same word produced under
           actual stress (roller coaster environment) were processed. Fig. 13 presents feature profiles for




                                                            64




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           the three features (normalized pitch, jitter, CVSA).       Because the classifiers considered are
           statistical in nature, it is difficult to visually see significant differences between the normalized
           pitch and jitter features. The CVSA outputs show significant differences between the neutral and
           stressed conditions. However, we point out that the stressed speech signal lacks the "blocking"
           output that is expected from the CVSA in stressed conditions. We might point out that speech
           data from the actual portion of SUSAS was from roller coaster rides, which potentially could
           include low frequency physical vibration.




                                                            65




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                    MOUNT CARMEL     SPEECHDATA
                                                               STRESSED
                                               S1        (Neutral)                                                 57     (High Strsss)
                              NORMALIZED
                                       PITCH




                                     -
                                 1                                                         1           t                                                  1


                               0.8

                               0.6


                               0.4


                               0.2


                                 0
                                         5         10         15      20     25       30
                                                                                                     01
                                                                                                      0        5         IO        15      20        25
                                                                                                                                                          I
                                                         FAME                                                                  FRAME
                             JITER




                             CVSA




                               '+".4,
                              -500
                                     0       0.5
                                                          .

                                                          1
                                                                        .

                                                                      1.5
                                                                                  .


                                                                                  2        2.5
                                                                                               1   - 1 m
                                                                                                           0       0.5            I           1 .s            !
                                                        SAMPLE     ( x io'                                                    SAMPLC ( I 10' )




            Figure 12: Feature analysis results for speech from Mt Carmel Recording. Sentence S1 and S7 were selected.
                          Three features include (i) normalized pitch, (ii) jitter, and (iii) CVSA response.




                                                                                      66




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                                               SPEECH
                                                  SUSAS STRESSED   DATA
                                                                         [ACTUALDOMAIN]
                                       NeUKIal:        "fix"                                    Actual    (Roller Coaster):         "fir"
                           NORMALIZEDPITCH




                               1-                                                       1
                                                                                                                                            -
                             0.8   ,
                                                                                      0.8.

                             0.8.                                                     0.6

                             0.4.                                                     0.4   .



                            CVSA
                            10000,                                               1 12000,
                                                                                     10000


                                                                                      6000

                                                                                      4000
                             2000
                                                                                      2000
                                                                                            0
                             -20001                                                  -2oooL
                                          1        2           3          4                  0      0.5      1       t.5       2     2.5
                                                  SAMPLE( i    io'   I                                           SAMPLE ( x   io'




            Figure 13: Feature analysis results for speech from Mt Carmel Recording. Sentence S1 and S7 were selected.
                          Three features include (i) normalized pitch, (ii) jitter, and (iii) CVSA response.


            7.2    Assessment Evaluation for Mt. Carmel Data
            In this section, a stress assessment evaluation similar to that presented in Section 5 is considered,
           using speech data recorded during Mt. Carmel law enforcement encounter. The audio recordings
            obtained consisted of telephone conversations between an extremist individual (sect leader)
           within the compound who called 911 emergency services from the beginning of the shooting.




                                                                                67




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           The speech we assessed was that of the sect leader's voice during his dialogue with the 911
           service. A total of 20 sentences were segmented from the talker's speech and used for and
           experiment in stress assessment. In that specific situation, almost all 20 sentences were spoken
           under stress. However, the degree of stress varies from time to time. For example, the sect
           leader explained the situation in sentcnces 1, 9, and 10 in relatively neutral conditions; while
           sentences 7 and 8 were spoken during the actual shooting, with gunshots present as background
           noise. It is clear from these examples that the speaker was under an extreme level of stress.
           Similar to the experiment using SUSC-0 data, four voiced portions per utterance were extracted
           for assessment (text transcriptions and extracted voiced sections are summarized in Table1 1.




            13                         ThEY ARE,[ thEY} ARE} 1. (two different speakers)
            14                  They hAven't bEEN}, ..., thEY hAven't been (different speaker breaks in)
            15                     ThAl's tliEM, IhEY IiAvcii't been   .[??I..   shooting.[???] (noise breaks in during speech)
            16                 Thcy're, What do you thINk they doing ALL this flring on us right nOW?
            17                             lEAst thREE (break into two portions) hIts
            18                            ONE (break into two) dEAd (break into two)
            19                       I'M tALkING [??I (another speaker breaks in at the end)
            20                       HOLd their flRE}. to IEAve the aroDertv and we'll tALk

           The assessment results are shown in Fig. 14. Instead of using the actual score difference for the
           y-axis as we did in Fig. 11, we used normalized HMM score difference. In essence, the HMM
           score differences are norrnalizcd for each feature, respectively, based on the corresponding
           range. This was performed because the range of HMM score differences for pitch was so large




                                                                                   68




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           that the change in score difference for the TEO-CB-Auto-Env feature and MFCC feature could
           not be observed clearly when all three werc plotted on the same figure. As we can see, the
           general assessment score trend is independent upon which anchor stress HMM reference model
           is used (Le., one trained using simulated stress data from SUSAS or actual stressed speech from
           SUSAS). Sentences assessed in this cxperiment have different levels and types of background
           noise, such as gunshots, etc. So the prospect exists that assessment results could be affected by
           background noise. Upon a careful listener evaluation of all 20 sentences, we found that pitch and
           the TEO-CB-Auto-Env feature reflected similar information regarding the degree of perceived
           speaker stress; while the MFCC feature was very inconsistent. We also note that the accuracy of
           stress assessment could be influenced by the type of recording condition. In some cases here, the
           speech sounds 'hollow' as if the microphone recording conditions changed (there are examples
           where the speaker is actually yelling and cases where his mouth could be some distance from the
           microphone). There are also many examples where the voiced portions are very short. In spite
           of these observations, it appears that relative to the first sentence, there is some degree of
           consistency for sentences which are more relaxed and those which are under higher degrees of
           stress.




                                                            69




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
                                      -                                    ~--.- --.
                                                                               .. .
                                                                                  .      0
                                 -2
                                                &..e
                                                ~.                          -._ _..
                                 -4   -                                      0




            Figure 14: Assessment results for speech from Mt Carmel Recording (Log likelihood ratio is shown along Y-
               axis while sentence number is shown along X-axis): (a) Neutral vs Simulated stress (Loud, Angry and
                     Lombard) HMM reference models; (b) Neutral vs Actual stress HMM reference models}




                                                               70




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           8 CONCLUSIONS: Issues for Stress Assessment and Classification
           The issue of stress classification is a problem which is becoming increasingly important for law
           enforcement and military in the field. Past methods for voice stress analysis have focused on
           what is believed to be microtremors in the muscles for voice production. While there is evidence
           which suggests that muscle control within the speech production system could, and most likely
           are, influenced by the presence of stress experienced by the speaker; there is still uncertainty to
           what degree and how consistent this change in speech muscle control could actually manifest
           itself into the form of "microtremors" during the speech production process. Clearly extensive
           research in the medical field has considered neurological based factors that effect human speech
           production (for example, the work done for Parkinson's speech (L. Ramig, in Kent 1992).

           In this report, we have considered previous studies on speech under stress, results from our own
           evaluations, experiments using features derived from commercial voice stress analyzers, and
           novel nonlinear based features recently formulated in the literature. All of these findings suggest
           that when a speaker is under stress, their voice characteristics change. Changes in pitch, glottal
           source factors, duration, intensity, and spectral structure from the vocal tract are all influenced in
           different ways by the presence of speaker stress. Our results also suggest that the features by
           which commercial voice stress analyzers are based upon, can at times reflect changes in the
           speech production system which occur when a speaker is under stress. However, as is the case
           with speaker control of pitch, a variety of factors could influence the presence or absence of the
           microtremors, which are claimed to exist in our muscle control during speech production. It is
           clearly unlikely that a single measure such as that based on the CVSA, could be universally
           successful in assessing stress (such as that which might be experienced during the act of
           deception). However, it is not inconceivable that under extreme levels of stress, that muscle
           control throughout the speaker will be affected, including muscles associated with speech
           production. The level and degree to which this change in muscle control imparts less/more
           fluctuations in the speech signal caiinot be conclusively determined, since even if these tremors
           exist, their influence will most certainly be speaker dependent. A similar argument has been




                                                             71




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           made in the medical community over non-invasive voice analysis for screening of subjects with
           vocal fold cancer (Hansen, Gavidia-Ceballos, and Kaiser, 1998).

           Many commercial voice stress analyzers are presently on the market. Some of these include:

           0   PSE: pyschological stress evaluator, developed by A. Bel1,Verimetrics (U.S. Patent by Bell
               and others, 1976).
           0   CVSA: Computerized voice stress analyzer, National Inst. Truth Ver., C. Humble.
           0   Lantern: Diogenes Group
           0   Truster: Makh-Shevet, Isreal company.
           0   Several low cost voice stress analyzer kits
           Although the details by which these methods operate are not clearly described in their literature,
           the claims of success are well documented in the company literature. Most, if not all, of these
           methods focus on some aspect of assessing the presence of microtremors which are expected to
           be present when a speaker is under neutralkalm speaking conditions. These microtremors are
           expected to be reduced when a speaker is under stress. The results from our study here cannot
           prove or disprove the commercial claims. However, our evaluations using various linear and
           nonlinear based excitation features suggest that various types of emotiodstress can be detected
           in some individuals. The reliability will depend on the available training data for the classifier,
           and we expect that stress classification performance should be more successful if there is a
           means of "training" the system for a given speaker in similar conditions. Some of the claims
           made by these manufacturers have no basis, or are so extreme that they go against basic speech
           science. The Truster web-page states that tlicir system will be able to determine deception even
           if the speaker is under different leveldtypes of emotion. Such a claim has no scientific merit,
           since it is not possible to cleanly separate the excitation signal into component dues to emotion
           and those due to deception.

           More recent algorithms for voice stress analysis have been proposed using digital speech
           processing techniques, somc of which suggest alternative excitation methods which offer the
           promise of better system integration within speechhpeaker recognition or voice equipment for
           communications scenarios.




                                                            72




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           While research and progress have been made in the areas of stress classification and assessment,
           a number of important research areas require further investigation. Here, we briefly consider
           four points. First, in order to perform stress classification or assessment, two anchor models are
           needed (one for neutral and one for stress). These models should be trained using speech
           obtained from the actual stressful environments in which we wish to assess operators (i.e.,
           aircraft pilot recordings if pilots are to be assessed; subject interviews in law enforcement). The
           type of stress which is displayed in one setting (aircraft cockpit), may not reflect the same
           conditions experienced in another (law enforcement questioning session).            Second, further
           research is needed to assess the consistency of stress assessmentklassification for a given
           speaker and for unseen speakers (ix., explore the impact of using other training data to assess
           new speakers). Commercial systems assume that the same feature will be effected by all
           speakers. There needs to be a way of determining if a stress classification algorithdsystem
           would prove to be useful, or if the speaker is not a viable candidate for assessment. Third, there
           is clearly a range of emotions and psychological factors which all contribute to speaker 'stress.'
           In emergency scenarios a pilot may experience a combination of fear, anxiety, fatigue, etc. at the
           same time. A suspect under questioning would also display natural stress even if he were not
           guilty. The ability to classify/assess this mixturc of speaker traits is important in determining the
           stress state of the speaker. Finally, there exists an unknown relationship between how computer
           based speech systems are able to classify stress and how humans perform stress classification.
           This operation is well documented in the field of speech quality assessment, where there exists
           scientifically recognized subjective tests, which are used to determine a degree of correlation
           with numerical objective measures. It would make sense to explore the field to determine if
           standardized tests exist or could be modified to subjectively determine stress state and level in
           speakers, and then apply either commercial systems or research based stress classification
           algorithms to determine their 'correlation' to correct stress detection. This issue is important in
           the collection of future databases so that better stress anchor models can be used with emerging
           speech technology. From the research conducted here, it is suggested that speakers often vary
           how they convey stress in their speech, and that several speech features may be needed to




                                                            73




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           capture the subtle differences in how speakers convey their stress state in different voice
           communications scenarios.




                                                            74




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           9 Appendix
           Software implementations of the features presented in this report will be supplied directly to the
           sponsor. This will include algorithms coded in Matlab and C of linear features, CVSA, and the
           TEO-CB-Auto-Env measure.




                                                            75




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           10 References
           Speech Cornrnunica~ion
                                (1996) Special Issue on Speech under "Stress", 20( 1-2):3-173, Nov.

           Arslan, L. (1996)."Foreign Accent Classification", Ph.D. Thesis, Robust Speech Processing Laboratory, Duke
           University, July.

           Baber, C., Mellor, B., Graham, R., Noyes J.M., Tunley, C. (1996)."Workload and the Use of Automatic speech
           recognition: The Effects of Time and Resource Demands," Speech Communication, 20(1--2)37-54.

           Bachrach, A.J.\ (1979)."Speech and its Potential for Stress Monitoring: Monitoring Vital Signs in the Diver," Naval
           Medical Research Institute TECHNICAL REPORT, Aug., 78-93.

           Barnwell, T.P. (1971)."An Algorithm for Segment Durations in a Reading Machine Context," Final Technical
           Report 479, Research Laboratory of Electronics, Mass. Inst. Of Tech., Cambridge, MA.

           Bell, A.D., Ford, W.H., McQuiston, C.R., "Physiological Response Analysis Method and Apparatus," U.S. Patent
           No. 3,971,034, July 20, 1976.

           Bond, Z.S. and Moore, T.J. (1990). "A note on Loud and Lombard Speech," ICSLP-90,Kobe, Japan, 969-972.

           Cairns, D.A. and Hansen, J.H.L. (1994a). "Nonlinear Analysis and Detection of Speech Under Stressed Conditions,"
           J. Acoust. SOC.Am. 96(6) 3392-3400.

           Cairns, D.A. and Hansen, J.H.L. (199413). "Nonlinear Speech Analysis using the Teager Energy Operator with
           Application to Speech Classification under Stress," ICSLP-94, II(3): 10351038, Yokohama, Japan, Sept.

           Chen, Y . (1987)."Cepstral Domain Stress Compensation for Robust Speech Recognition," ZEEE ZCASSP-87, Dallas,
           TX, 7 17-720.

           Cestaro, V. L., "A Comparison between the Decision Accuracy Rates Obtained Using the Polygraph Instrument and
           the Computer Voice Stress Analyzer (CVSA) in the Absence of Jeopardy," Tech Report, DoD Polygraph Inst.,
           August 1995.

           Creelman, C.D. (1962). "Human Discrimination of Auditory Duration," J. Acoust. SOC.Am. 34(5) 582-593.

           Darby, J.K. (1981).Speech Evaluation in Psychiatry, Grune & Stratton, New York, New York.

           Davis, S., and Mermelstein, P. (1 980).Coinparison of parametric representations for monosyllabic word recognition
           in continuously spoken sentences. IEEE Trans. Acoust., Speech, andsignal Process., ASSP-28(4) Aug., 357-3156

           Deller, J.R.,Hansen, J.H.L., and Proakis, J.G. (1 999)."Discrete-Time Processing of Speech Signals," 2nd Ed., IEEE
           Press, New York, NY.

           Flack, M. (1918)."Flying Stress," London: Medical Research Committee.

           Folds, D.J., Gerth, J.M., Engelman, W.R. (1986)."Enhancement of Human Performance in Manual Target
           Acquisition and Tracking," Final Tech. Report USAFASM-TR-86-18, USAF School of Aerospace Med., Brooks
           AFB, TX.

           Folds, D.J. (1987)."Response Organization and Time-sharing in Dual-Task Performance," Ph.D. Thesis, School of
           Psychology, Georgia Inst. of Tech., Atlanta, GA.




                                                                   76




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Fry, D.B. (1955)."Duration and Intensity as Physical Correlates of Linguistic Stress," J. Acoust. SOC.Am. 27(4)
           765-768.

           Gardner, M.B. (1966)."Effect of Noise System Gain, and Assigned Task on Talking Levels in Loudspeaker
           Communication," J. Acoust. SOC.Am. 40(5) 955-965.

           Goldberger, L., Breznitz, S. (1 982).HandDook of Stress: Theoretical & Clinical Aspects, Free Press, Macmillan
           Pub., New York, New York.

           Gong, Y. (1995)."Speech recognition in noisy environments: A survey," m Speech Communication, 16:261--291.

           Hanley, C.N., Harvey, D.G. (1965)."Quantifying the Lombard Effect," J. of Hearing & Speech Disorders, 30:274-
           277.

           Hansen, J.H.L. (1988). "Analysis and Compensation of Stressed and Noisy Speech with Application to Robust
           Automatic Recognition," Ph.D. Thesis, School of Electrical Engineering, Georgia Inst. of Tech., Atlanta, GA.

           Hansen, J.H.L. (1989). "Evaluation of Acoustic Correlates of Speech Under Stress for Robust Speech Recognition,"
           IEEE Proc. 15th Northeast Bioengineering Conf., Boston, Mass., 3 1-32.

           Hansen, J.H.L. (1993)."Adaptive Source Generator Compensation and Enhancement for Speech Recognition in
           Noisy Stressful Environments," ICASSP-93, Minn., MN, 95-98.

           Hansen, J.H.L. (1994). "Morphological Constrained Enhancement with Adaptive Cepstral Compensation (MCE-
           ACC) for Speech Rccognition in Noise and Lombard Effect," IEEE Trans. on Speech & Audio Proc 2(4):598-614.

           Hansen, J.H.L. (1996). "Analysis and compensation of speech under stress and noise for environmental robustness
           in speech recognition, Speech Conzmunications: Special Issue on Speech Under Stress, 20(1-2):151--173.

           Hansen, J.H.L. (1998a)."Analysis of Acoustic Correlates of Speech Under Stress.Part I: Fundamental Frequency,
           Duration, and Intensity Effects," submitted Oct. 20, 1998 to J. Acoust. SOC.Am.

           Hansen, J.H.L. (1998b)."Analysis of Acoustic Correlates of Speech Under Stress.Part 11: Glottal Source and Vocal
           Tract Spectral Effccts," submitted Oct. 20, 1998 to J. Acoust. Suc. Am.

           Hansen, J.H.L., Bria, O.N. (1990)."Lornbard Effect Compensation for Robust Automatic Speech Recognition in
           Noise," ZCSLP-90, Kobe, Japan, 1125-1128.

           Hansen, J.H.L., Bou-Ghazale, S.E. (1995). "Duration and Spectral Based Stress Token Generation for Keyword
           Recognition Using Hidden Markov Models," IEEE Trans. on Speech & Audio Proc., 3(5), 415-421.

           Hansen, J.H.L., Bou-Ghazale, S.E. (1997)."Getting Started with SUSAS: A Speech Under Simulated and Actual
           Stress Database," EUROSPEECH-97,4: 1743-1746, Rhodes, Greece.

           Hansen, J.H.L., Cairns, D.A. (1 995)."ICARUS: Source generator based real-time recognition of speech in noisy
           stressful and Lombard effect environments," Speech Coinnzunications, 16:391-422.

           Hansen, J.H.L., Clements, M.A. (1 987)."Evaluation of Speech under Stress and Emotional Conditions,"
           Proc. J. Acoust. SOC.Am., 82(Fall Sup.):S17, Nov.

           Hansen, J.H.L. and Clements, M.A. ( I 989)." Stress and Noise Compensation Algorithms for Robust Automatic
           Speech Recognition," IEEE ICASSP-S9, Glasgow, Scotland, U.K., 266-269.




                                                                  17




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Hansen, J.H.L. and Clements, M.A. (1995)."Stress and Noise Compensation Algorithms for Robust Automatic
           Speech Recognition," IEEE Trans. on Speech & Audio Proc.,} 3(5):407-415.

           Hansen, J.H.L., Gavidia-Ceballos, L., and Kaiser, J.F., (1998)."A nonlinear based speech feature analysis method
           with application to vocal fold pathology assessment," IEEE Trans. On Biomedical Engineering, 45(3):300-313,
           March 1998.

           Hansen, J.H.L., Maininone, R., Young, S. (1994)."Editorial for the SPECIAL ISSUE: Robust Speech Recognition,"
           IEEE Trans. on Speech C? Audio Proc., 2(4):549-550.

           Hansen, J.H.L., South, A.J., Swail, C., Moore, R.K., Steenekcn, H.J.M., Cupples, E.J., Anderson, T., Vloeberghs,
           C., Trancoso, I., Verlinde, P. (1999). The Impact of Speech Under "Stress" on Military Speech Technology, Final
           Technical Report, NATO AC/232!IST/TG-01, March.

           Hansen, J.H.L., Womack, B. D. (1996). "Feature Analysis and Neural Network Based Classification of Speech
           Under Stress,'' IEEE Trans. Speech Audio Proc., 4(4):307-313.

           Hanson, B.A., Applebaum, T.H. (1990)."Robust speaker-independent word recognition using static, dynamic and
           acceleration features: Experiments with Lombard and noisy speech," IEEE ICASSP-90, pp. 857- 860.

           Haward, L. (1975) "Emotional Stress and Flying Efficiency," AGARD Conf Proceedings No. 181, North Atlantic
           Treaty Organization, C8-1, Oct.

           Hecker, M.H.L., Stevens, K.N., von Bismarck, G., Williams, C.E. (1968) "Manifestations of Task-Induced Stress in
           the Acoustic Speech Signal," J. Acoust. SOC.Am 44(4), 993-1001.

           Hecker, M.H.L. (1974) "A Study of the Relationships Between Consonant-Vowel Ratios and Speaker
           Intelligibility," Ph.D Thesis, Stanford University, Palo Alto, CA.

           Hess, W. (1983) Pitch Determin~zlionof Speech Signals, Springer Verlag, New York, NY

           Hicks, J.W., Hollien, H., (1981a)."The Reflection of Stress in Voice-1: Understanding the Basic Correlates," The
           1981 Carnahan Conf. on Crime Countermeasures, 189-195.

           Hollien, H., Hicks, J.W. (1981b)."The Reflection of Stress in Voice-2: The Special Case of Psychological Stress
           Evaluators," The 1981 Carnahan Conf. on Crime Countermeasures, May, 196-197.

           Hollien, H., Majewski, W. (1977)."Speaker Identification by Long-Term Spectra Under Normal and Distorted
           Speech Conditions," J. Acousl. SUC.Am., 62(4):975-980.

           Hollien, H., Majewski, W., Doherty, E.T. (1982)."Perceptual identification of voices under normal, stress and
           disguise speaking conditions," J. Phonetics, I O : 139- 148.

           House, A S . (1962)."0n Vowel Duration in English." J. Acoust. SOC.Am. 33(9) 1174-1178.

           Jelinek, J. (1997). Statistical Methods for Speech Recognition, MIT Press, Cambridge, MA.

           Jex, H.R. (1979)."A Proposed Set of Standardized Subcritical Tasks For Tracking Workload Calibration," in N.
           Moray, Mental Workload: Its 7'heory and Measurenwnt, New York: Plenum Press, 179-188.

           Junqua, J.C. (1993)."The Lombard reflex and its role on human listeners and automatic speech recognizers,
           J. Acoust. Soc. Ani., 93(1):510-524.




                                                                  78




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Junqua, J.C. (1996). "The Influence of Acoustics on Speech Production: A Noise-induced Stress Phenomenon
           Known as Lombard Reflex," Speech Cornni., 20( 1-2):13-22.

           Junqua, J.C., Fincke, S., Field, K. (1999)."The Lombard Effect: A reflex to better communicate with others in
           noise," IEEE ICASSP-99, 4:2083-2086.

           Kaiser, J.F. (1990)."0n a Simple Algorithm to Calculate the 'Energy' of a Signal," IEEE ZCASSP-90, pp. 381-384.

           Kaiser, J.F. (1993)."Some Useful Properties of Tcager's Energy Operator," IEEE ICASSP-93,3:
                                                                                                     149-152.

           Klatt, D. (1973)."Interaction between two factors that influence vowel duration," J. Acoust. SOC.Am. 54(4) 1102-4.

           Klatt, D. (1976)."Linguistic uses of segmental duration in English: Acoustic and perceptual evidence,"
           J. Acoust. SOC.A m. 59(5) 1208-21.

           Kohler, K.J. (1986)."lnvariance and Variability in Speech Timing: From Utterance to Segment in German,"
           Chap. 13, Invariance and Variahility in Speech Processes, ed.s J. Perkell& D. Klatt, Lawrence Erlbaum Ass.,
           Hillsdale, NJ.

           Kuroda, I., Fujiwara, O., Okamura, N., Utsuki, N. (1976)."Method for Determining Pilot Stress Through Analysis of
           Voice Communication," Aviation, Space, and Environmental Medicine, May, 528-533.

           Levinson, S.E. (1986) "Continuously variable duration hidden Markov models for automatic speech recognition,"
           Computer Speech and Langimge, 1:29-45.

           Lieberman, P., Michaels, S. (1962). "Some Aspects of Fundamental Frequency and Envelope Amplitude as Related
           to the Emotional Content of Spccch," J. Acoust. SOC.Am. 34(7) 922-927.

           Lippmann, R.P., Mack, M., Paul, D., (1986)."Multi-Style Training for Robust Speech Recognition Under Stress,"
           Proc. J. Acoust. SOC.Am. 110th Meeting, QQl0.

           Lippmann, R.P., Martin, E.A., Paul, D.B. (1987)."Multi-Style Training for Robust Isolated-Word Speech
           Recognition," IEEE ICASSP-87, Dallas, TX, 705-708.

           Lively, S., Pisoni, D., van Summers, W., Bernacki, R. (1993)."Effects of cognitive workload on speech production:
           Acoustic analyses and perceptual consequcnces," J. Acoust. SOC.Am., 93(5) 2962-2973.

           Lombard, E. (191l)."Le Signe de I'Elevation de la Voix," A m . Maladies
           Oreille, Larynx, Nez, P/7utyx, 37, 101- 1 19.

           Malkin, F.J., Christ, K.A. (1 985)."Hurnan Factors Engineering Assessment of Voice Technology for the Light
           Helicopter Family," U.S. Army Human Engineering Lab. Tech. Report, 1-20, June.

           Maragos, P., Kaiser, J.F., and Quatieri, T.F. (1993a)."Amplitude and Frequency Demodulation Using Energy
           Operators," IEEE Trans. on Signal Proc., 41(4):1532-1550.

           Maragos, P., Kaiser, J.F., and Quatieri, T.F. (1993b)."Energy Separation in Signal Modulations with Application to
           Speech Analysis," IEEE Trum 017 Signal Proc., 41( 10):3025-3051,Oct.

           Martin, E.A., Lippinann, R.P., Paul, D.B., (1987)."Two-Stage Discriminant Analysis for Improved Isolated-Word
           Recognition," ICASSP-S7, Dallas, TX, April, 713-716.




                                                                   79




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Murray, I.R., Arnott, J.L., Rohwer, E.A. (1996)."Einotional stress in synthetic speech: Progress and hture
           directions," Speech Cominunrcation, 20:85-92.

           Murray, I.R., Baber C., South, A. (1996)."Towards a Definition and Working Model of Stress and Its Effects on
           Speech," Speech Comnz., 20 (1-2):3-12.

           Nicholson, A.N., Hill, L.E., Borland, R.G., Krzanowski, W.J. (1 973)."Influence of Workload on the Neurological
           State of the Pilot During the Approach and Landing," Aerospace Medicine, 44(2) 146-152.

           Ofhka, E., Valbret, H., Waterman, M., Campbell, N., Roach, P. (1994) "The role of FO and duration in signaling
           affect in Japanese: anger, kindness, and politeness," ICSLP-94,3:1447-1450.

           Paul, D.B. (1987)."A Speaker-Stress Resistant HMM Isolated Word Recognizer," IEEE ICASSP-87,pp. 713-716.

           Pearsons, K.S., Bennett, R.L., Fidell, S. (1977)."Speech Levels in Various Noise Environments," Office of Health
           and Ecological Effects, Report No. EPA-G00/1-77-025.

           Peckham, J.B. (1979)."A Device For Tracking The Fundamental Frequency of Speech and its Application in the
           Assessment of 'Strain' in Pilots and Air Traffic Controllers," Tech. Report 79056, Royal Aircraft Est., May, 1-55,
           1979.

           Perkell, J.S., Klatt, D.H. (ed.'s) (1986).117vuriance and Variahility in Speech Processes, Lawerance Erlbaum Ass.,
           Hillsdale, N.J.

           Pickett, J.M. (1980).The Sound of Speech Co/iiinunication,University Park Press, Baltimore, Maryland.

           Pisoni, D.B., Bernacki, R.H., Nusbaum, H.C., Yuchtinan, M. (1985)."Some Acoustic-Phonetic Correlates of Speech
           Produced in Noise," ICASSP-85, Tampa, FI, 41.10.1-4.

           Poock, G.K., Armstrong, J.W. (1981)."Effect of Operator Mental Loading on              Voice Recognition Systems
           Performance," Naval Postgraduate School Tech. Report, Aug.

           Poock, G.K., Armstrong, J. W. (1 981)."Effect of Task Duration on Voice Recognition System Performance," Naval
           Postgraduate School Tech. Report, Sept.

           Rabiner, L., Juang, B.-H. (1 993).Fundamentals of Speech Recognition, Prentice-Hall, 1993.

           Ramig, L. (1992)."The role of phonation in speech intelligibility: A review and preliminary data from patients with
           Parkingson's disease," in Kent, R.D. Intelligibility in Speech Disorders, John Benjamins Pub. Co., Philadephia, PA,
           1992.

           Rajasekaran, P.K., Doddington, G.R., Picone, J. W. (1986)."Recognition of Speech Under Stress and In Noise,"
           IEEE ICASSP-86,) Tokyo, Japan, 733-736.

           Reed, L. (1985)."Military Applications of Voice Technology," Speech Technology, Feb., 42-50.

           Rostolland, D. (1982)."Acoustic Features of Shouted Voice Part I," dcustica, 50 118-125.

           Rostolland, D. (1982)."Phonetic Structure of Shouted Voice Part 11," Acustica, 51 80-89.

           Ruiz, R., Absil, E., Harmegnies, B., Legros, C., Poch, D. (1996)."Time and spectrum-related variabilities in stressed
           speech under laboratory and rcal conditions, Speech Communication, 20: 111-130.




                                                                    so



Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
          Shipp, T., Izdebski, K., "Current Evidence for the Existance of Laryngeal Macro and Microtremor," Journal of
          Forensic Sciences, 26(3):501-505, July 1981.

          Simonov, P.V., Frolov, M.V. (1977)."Analysis of the Human Voice as a Method of Controlling Emotional State:
          Achievements and Goals,'' Aviation, Space, gL Environmental Sciences, Jan., 23-25.

          Simpson, C.A. (1985). "Speech Variability Effects on Recognition Accuracy Associated With Concurrent Task
          Performance by Pilots," Psycho-Linguistic Research Associates, Technical Report, April.

           Stanton, B.J., Jamieson, L.H. and Allen, G.D. (1988)."Acoustic-Phonetic Analysis of Loud and Lombard Speech in
           Simulated Cockpit Conditions," IEEE ZCASSP-88. Inlet-. Con$ on Acoust., Speech, Sig. Proc., pp.331-334.

           Stanton, B.J., Jamieson, L.H. and Allen, G.D. (1989)."Robust recognition of loud and lombard speech in the fighter
           cockpit environment," IEEE ICASSP-89, pp. 675-678.

           Steeneken, H.J.M., Hansen, J.H.L. (1999)."Speech under Stress Conditions: Overview of the Effect of Speech
           Production and on System Performance," IEEE ICASSP-99,4:2079-2082.

           Summers, W.V., Pisoni, D.B., Bernacki, K.H., Pedlow, R.I., Stokes, M.A. (1988)."Effects of Noise on speech
           production: Acoustic and Phonetic Analysis," J. Acoust. So. Am. 84(3):917-928.

           Sweet, W. (1995). "The Glass Cockpit," IEEE Spectrum, September 1995, pp. 30-38.

           Streeter, L.A., Macdonald, N.H., Apple, W., ICrauss, R.M., Galotti, K.M. (1983)."Acoustic and Perceptual Indicators
           of Emotional Stress," J. Acoust. So. Am. 73(4):1354-1360.

           Takizawa, Y . , Hamada, M. (1 990). "Lombard speech recognition by formant-frequency-shifter LPC cepstrum,"
           ICSLP-90: Inter. Conf on Spoken Lung. I'roc., pp. 293-296.

           Teager, H. (1980)."Some Observations on Oral Air Flow During Phonation", ZEEE Truns. Acoust., Speech, Signal
           Proc., 28(5):599-601, Oct.

           Teager, H., Teager, S. (1983)."A Phenomenological Model for Vowel Production in the Vocal Tract," in Speech
           Science: Recent Advances, edited by R.G. Daniloff (College+", San Diego), pp.73-109.

           Thomson, D.L., Chengalvarayan, R., "Use of Periodicity and Jitter as Speech Recognition Features" Proc. ZEEE
           lCASSP'98, Seattle, Washington, May 1998.

           Umeda, N. (1975)."Vowel duration in American English," J. Acoust. SOC.Am. 58(2):434-445.

           Umeda, N. (1977)."Consonant duration in American English," J. Acoust. SOC.Am. 61(3) 846-858.

           van Santen, J.P. (1995)."Coinputation of timing in text-to-speech synthesis," in Speech Coding and Synthesis, Kleijn
           and Paliwal, eds., Elsevier N.Y.

           van Santen, J.P., Hirschberg, J. (1 994)."Segmeiital effects on timing and height of pitch contours," ICSLP-94,2:719-
           722.

           VanDercar, D. H., Greaner, J., Hiblcr, N. S., Spielberger, C. D., and Bloch, S., "A Description and Analysis of the
           Operation and Validity of the Psychological Stress Evaluator," Journal of Forensic Sciences, 25( 1):174-188, Jan.
           1980.




                                                                   81




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
           Wang, X., Pols, L.C., ten Boscli, L.F. (1996)."Analysis of context-dependent segmental duration for automatic
           speech recognition," /CSLP-96,2: 1 1 8 1 4 4 .

           Whitmore, J., Fisher, S. (1 996)."Speech during sustained operations," Speech Communication, 2055-70.

           Williams, C. E., and Stevens, K. N. (1969). "On Determining the Emotional State of Pilots During Flight: An
           Exploratory Study," Aerospace Medicine, 40 1369-1372.

           Williams, C.E., and Stevens, K.N. (1 972). "Emotions and Speech: Some Acoustic Correlates," J. Acoust. SOC. Am.,
           52(4) 1238-1250.

           Womack B.D., Hansen, J.H.L. (1996)."Classification of Speech under Stress Using Target Driven Features," Speech
           Comm., 20(1-2):131-150,Nov.

           Yost, W.A. (1994).Fzri7danientals of Ilearing, 3rd Edition, Academic Press, San Diego, CA., pp. 153-167.

           Zhou, G., Hansen, J.H.L., Kaiser, J.F. (1998a)."Classification of Speech under Stress Based on Features from the
           Nonlinear Teager Energy Operator," IEEE ICASSP-98, 1549-552, Seattle, WA.

           Zhou, G., Hansen, J.H.L., Kaiser, J.F. (1998b)."Linear and Nonlinear Speech Feature Analysis for Stress
           Classification," ZCSLP-98, 3:8S3-886, Sydney, Australia.




                                                                   82




Points of view or opinions stated in this report are those of the authors and do not
necessarily represent the official positions or policies of the United States Department of
Justice .
